Execution Version



                                                    




CERNER CORPORATION

    

____________________________
 



MASTER NOTE PURCHASE AGREEMENT


____________________________




Dated as of December 4, 2014




Initial Issuance of
$500,000,000 Senior Notes
$225,000,000 3.18% Senior Notes, Series 2015-A, due February 15, 2022
$200,000,000 3.58% Senior Notes, Series 2015-B, due February 14, 2025
$75,000,000 Floating Rate Senior Notes, Series 2015-C, due February 15, 2022




 



                                                    
Series 2015-A PPN: 15678# AH8
Series 2015-B PPN: 15678# AJ4
Series 2015-C PPN: 15678# AK1


 






--------------------------------------------------------------------------------




TABLE OF CONTENTS
1.
AUTHORIZATION OF NOTES
1
 
1.1
Notes to be Issued
1
 
1.2
Additional Series of Notes
1
 
1.3
Subsidiary Guaranty
2
 
1.4
Floating Interest Rate Provisions for Floating Rate Notes
2
 
1.5
Additional Interest
3
2.
SALE AND PURCHASE OF NOTES
4
3.
CLOSING
4
4.
CONDITIONS TO CLOSING
4
 
4.1
Representations and Warranties
4
 
4.2
Performance; No Default
4
 
4.3
Compliance Certificates
5
 
4.4
Opinions of Counsel
5
 
4.5
Purchase Permitted By Applicable Law, etc
5
 
4.6
Sale of Other Notes
5
 
4.7
Payment of Special Counsel Fees
6
 
4.8
Private Placement Number
6
 
4.9
Changes in Corporate Structure
6
 
4.10
Subsidiary Guaranty
6
 
4.11
Funding Instructions
6
 
4.12
Proceedings and Documents.
6
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
 
5.1
Organization; Power and Authority
6
 
5.2
Authorization, etc
7
 
5.3
Disclosure
7
 
5.4
Organization and Ownership of Shares of Subsidiaries
8
 
5.5
Financial Statements
8
 
5.6
Compliance with Laws, Other Instruments, etc
8
 
5.7
Governmental Authorizations, etc
9
 
5.8
Litigation; Observance of Statutes and Orders
9
 
5.9
Taxes
9
 
5.10
Title to Property; Leases
10
 
5.11
Licenses, Permits, etc
10
 
5.12
Compliance with ERISA
10
 
5.13
Private Offering by the Company
11
 
5.14
Use of Proceeds; Margin Regulations
11
 
5.15
Existing Debt; Future Liens
12
 
5.16
Foreign Assets Control Regulations, etc
12
 
5.17
Status under Certain Statutes
14
6.
REPRESENTATIONS OF THE PURCHASERS
14
 
6.1
Purchase for Investment
14


i



--------------------------------------------------------------------------------



 
6.2
Source of Funds
14
7.
INFORMATION AS TO COMPANY
16
 
7.1
Financial and Business Information
16
 
7.2
Officer’s Certificate
18
 
7.3
Electronic Delivery
19
 
7.4
Visitation
19
8.
PREPAYMENT OF THE NOTES
20
 
8.1
Maturity Date
20
 
8.2
Optional Prepayments with Make-Whole Amount
20
 
8.3
Mandatory Offer to Prepay Upon Change of Control
21
 
8.4
Allocation of Partial Prepayments
23
 
8.5
Maturity; Surrender, etc
23
 
8.6
Purchase of Notes
23
 
8.7
Make-Whole Amount
23
 
8.8
LIBOR Breakage Amount
25
 
8.9
Payments Due on Non-Business Days
25
9.
AFFIRMATIVE COVENANTS
26
 
9.1
Compliance with Law
26
 
9.2
Insurance
26
 
9.3
Maintenance of Properties
26
 
9.4
Payment of Taxes
27
 
9.5
Corporate Existence, etc.
27
 
9.6
Books and Records
27
 
9.7
Subsidiary Guarantors
27
10.
NEGATIVE COVENANTS
28
 
10.1
Consolidated Leverage Ratio
28
 
10.2
Interest Coverage Ratio
28
 
10.3
Priority Debt
29
 
10.4
Liens
29
 
10.5
Mergers, Consolidations, etc
31
 
10.6
Sale of Assets
31
 
10.7
Transactions with Affiliates
32
 
10.8
Terrorism Sanctions Regulations
33
11.
EVENTS OF DEFAULT
33
12.
REMEDIES ON DEFAULT, ETC
35
 
12.1
Acceleration
35
 
12.2
Other Remedies
36
 
12.3
Rescission
36
 
12.4
No Waivers or Election of Remedies, Expenses, etc
36
13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
37
 
13.1
Registration of Notes
37
 
13.2
Transfer and Exchange of Notes
37


ii



--------------------------------------------------------------------------------



 
13.3
Replacement of Notes
37
14.
PAYMENTS ON NOTES
38
 
14.1
Place of Payment
38
 
14.2
Home Office Payment
38
15.
EXPENSES, ETC
39
 
15.1
Transaction Expenses
39
 
15.2
Survival
39
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
39
17.
AMENDMENT AND WAIVER
40
 
17.1
Requirements
40
 
17.2
Solicitation of Holders of Notes
40
 
17.3
Binding Effect, etc
41
 
17.4
Notes held by Company, etc
41
18.
NOTICES
41
19.
REPRODUCTION OF DOCUMENTS
42
20.
CONFIDENTIAL INFORMATION
42
21.
SUBSTITUTION OF PURCHASER
43
22.
MISCELLANEOUS
43
 
22.1
Successors and Assigns
43
 
22.2
Accounting Terms
44
 
22.3
Severability
44
 
22.4
Construction
44
 
22.5
Counterparts
45
 
22.6
Governing Law
45
 
22.7
Jurisdiction and Process; Waiver of Jury Trial
45




iii



--------------------------------------------------------------------------------



SCHEDULE A--Information Relating to Purchasers
SCHEDULE B--Defined Terms
SCHEDULE 5.3--Disclosure Materials
SCHEDULE 5.4--Subsidiaries and Ownership of Subsidiary Stock
SCHEDULE 5.5--Financial Statements
SCHEDULE 5.15--Indebtedness
SCHEDULE 7.2 -- Form of Compliance Certificate
SCHEDULE 10.4--Liens
EXHIBIT 1.1(a) -- Form of Series 2015-A Note
EXHIBIT 1.1(b) -- Form of Series 2015-B Note
EXHIBIT 1.1(c) -- Form of Series 2015-C Note
EXHIBIT 1.2--Form of Supplement
EXHIBIT 1.3--Form of Subsidiary Guaranty
EXHIBIT 4.4(a)--Form of Opinion of Counsel for the Company
EXHIBIT 4.4(b)--Form of Opinion of Special Counsel to the Purchasers



iv



--------------------------------------------------------------------------------




CERNER CORPORATION
2800 Rockcreek Parkway
North Kansas City, Missouri 64117
(816) 201-1024
Fax: (816) 474-1742


$225,000,000 3.18% Senior Notes, Series 2015-A, due February 15, 2022
$200,000,000 3.58% Senior Notes, Series 2015-B, due February 14, 2025
$75,000,000 Floating Rate Senior Notes, Series 2015-C, due February 15, 2022
 

Dated as of December 4, 2014


TO EACH OF THE PURCHASERS LISTED IN
    THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
CERNER CORPORATION, a Delaware corporation (together with any successor thereto
that becomes a party hereto pursuant to Section 10.5, the “Company”), agrees
with you as follows:


1.
AUTHORIZATION OF NOTES.

1.1    Notes to be Issued.
The Company has authorized the issue and sale of $500,000,000 of Senior Notes,
consisting of (i) $225,000,000 aggregate principal amount of 3.18% Senior Notes,
Series 2015-A, due February 15, 2022 (the “Series 2015-A Notes”); (ii)
$200,000,000 aggregate principal amount of 3.58% Senior Notes, Series 2015-B,
due February 14, 2025 (the “Series 2015-B Notes”); and (iii) $75,000,000
aggregate principal amount of Floating Rate Senior Notes, Series 2015-C, due
February 15, 2022 (the “Series 2015-C Notes” and collectively with the Series
2015-A Notes and the Series 2015-B Notes, the “2015 Notes”, such term to include
any such Notes issued in substitution therefor pursuant to Section 13 of this
Agreement). The 2015 Notes shall be substantially in the form set out in
Exhibits 1.1(a), 1.1(b) and 1.1(c), as appropriate. Certain capitalized terms
used in this Agreement are defined in Schedule B; references to a “Schedule” or
an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.
1.2    Additional Series of Notes.
In addition to the issuance and sale of the 2015 Notes, the Company may, in its
sole and absolute discretion, from time to time issue and sell one or more
additional series of notes pursuant to this Agreement (the “Additional Notes”
and together with the 2015 Notes, the “Notes”), provided that the aggregate
principal amount of all Notes issued pursuant to this Agreement shall

1


4824-7341-0592.7

--------------------------------------------------------------------------------



not exceed $1,500,000,000. Each series of Additional Notes will be issued
pursuant to a supplement to this Agreement (a “Supplement”) in substantially the
form of Exhibit 1.2, and will be subject to the following terms and conditions:
(a)    the designation of each series of Additional Notes shall distinguish such
series from the Notes of all other series;
(b)    each series of Additional Notes may differ as to outstanding principal
amounts, maturity dates, interest rates and premiums or make-whole amounts, if
any, and price and terms of redemption or payment prior to maturity;
(c)    all Notes issued under this Agreement, including pursuant to any
Supplement, shall rank pari passu with each other;
(d)    each series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory or optional prepayments, if any, on the dates and with the make-whole
amounts, premiums or breakage amounts, if any, as are provided in the Supplement
under which such Additional Notes are issued, and shall have such additional or
different conditions precedent to closing and such additional or different
representations and warranties or, subject to Section 1.2(e), other terms and
provisions as shall be specified in such Supplement;
(e)    any additional or more restrictive covenants, Defaults, Events of
Default, rights or similar provisions (including any defined terms related
thereto) that are added by a Supplement for the benefit of the series of Notes
to be issued pursuant to such Supplement shall apply to all outstanding Notes,
whether or not the Supplement so provides; and
(f)    except to the extent provided in foregoing clause (d), all of the
provisions of this Agreement shall apply to all Additional Notes.
1.3    Subsidiary Guaranty.
The Notes will be guaranteed by each Subsidiary that is now or in the future
becomes a guarantor of, or otherwise is or becomes obligated in respect of, any
Indebtedness to banks under the Credit Agreement (individually, a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”) pursuant to a guaranty
in substantially the form of Exhibit 1.3 (as it hereafter may be amended or
modified from time to time, the “Subsidiary Guaranty”).
1.4    Floating Interest Rate Provisions for Floating Rate Notes.
(a)    Adjusted LIBOR Rate. “Adjusted LIBOR Rate” means, for each Interest
Period, the rate per annum equal to LIBOR for such Interest Period plus, in the
case of the case of the Series 2015-C Notes, 1.00% and, in the case of the
Additional Notes that are floating rate Notes, the percentage applicable to such
series or tranche of floating rate Notes as set forth in the Supplement under
which such Additional Notes are issued. For purposes of determining Adjusted
LIBOR Rate, the following terms have the following meanings:

2


4824-7341-0592.7

--------------------------------------------------------------------------------



“LIBOR” means, for any Interest Period, the rate per annum (rounded upwards, if
necessary, to the next higher one hundred-thousandth of a percentage point) for
deposits in U.S. Dollars for a 3-month period that appears on the Bloomberg
Financial Markets Service Page BBAM-1 (or if such page is not available, the
Reuters Screen LIBO Page) as of 11:00 a.m. (London, England time) on the date
two Business Days before the commencement of such Interest Period (or three
Business Days before the commencement of the first Interest Period).
Notwithstanding the foregoing, if LIBOR shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.


“Reuters Screen LIBO Page” means the display designated as the “LIBO” page on
the Reuters Monitory Money Rates Service (or such other page as may replace the
LIBO page on that service) or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for U.S.
Dollar deposits.


(b)    Determination of the Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall
be determined by the Company, and notice thereof shall be given to the holders
of the applicable series or tranche of floating Notes, within two Business Days
after the beginning of each Interest Period, together with (i) a copy of the
relevant screen used for the determination of LIBOR, (ii) a calculation of the
Adjusted LIBOR Rate for such Interest Period, (iii) the number of days in such
Interest Period, (iv) the date on which interest for such Interest Period will
be paid and (v) the amount of interest to be paid to each holder of Notes of
such series or tranche on such date. If the holders of a majority in principal
amount of the Notes of such series or tranche outstanding do not concur with
such determination by the Company, as evidenced by a single written notice
delivered to the Company within 10 Business Days after receipt by such holders
of the notice delivered by the Company pursuant to the immediately preceding
sentence, the determination of the Adjusted LIBOR Rate shall be made by such
holders of the Notes, and any such determination made in accordance with the
provisions of this Agreement shall be conclusive and binding absent manifest
error.
(c)    Interest Period. “Interest Period” means for any series or tranche of
floating rate Notes and for any period for which interest is to be calculated or
paid, the period commencing on an interest payment date for such series or
tranche of floating rating Notes, or on the date of Closing in the case of the
first such period, and continuing up to, but not including, the next interest
payment date. The interest payment dates for the Notes are February 15, May 15,
August 15 and November 15; provided, however that the initial Interest Period
for the Series 2015-C Notes shall commence on the date of the Closing and
continue up to, but not including May 15, 2015.
1.5    Additional Interest.
If the Consolidated Leverage Ratio exceeds 3.50 to 1.00 as of the date of any
fiscal quarter end, as evidenced by an Officer’s Certificate delivered pursuant
to Section 7.2(a), the interest

3


4824-7341-0592.7

--------------------------------------------------------------------------------



rate payable on the Notes shall be increased by 0.50% (the “Incremental
Interest”) for a period of time determined as follows: (a) such Incremental
Interest shall begin to accrue on the first day of the fiscal quarter following
the fiscal quarter in respect of which such Officer’s Certificate was delivered,
and (b) shall continue to accrue until the Company has provided an Officer’s
Certificate pursuant to Section 7.2(a) demonstrating that, as of the last day of
the fiscal quarter in respect of which such Certificate is delivered, the
Consolidated Leverage Ratio is not more than 3.50 to 1.00, and in the event such
Officer’s Certificate is delivered, the Incremental Interest shall cease to
accrue on the last day of the fiscal quarter in respect of which such
Certificate is delivered. For the avoidance of doubt, if the Consolidated
Leverage Ratio exceeds 3.50 to 1.00 as of the last day of a fiscal quarter,
Incremental Interest shall accrue as provided in this Section 1.5 regardless of
whether an Officer’s Certificate is timely delivered pursuant to Section 7.2(a).


2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and each of the other purchasers named in Schedule A (the “Other
Purchasers”), and you and the Other Purchasers will purchase from the Company,
at the Closing provided for in Section 3, 2015 Notes in the principal amount
specified opposite your names in Schedule A at the purchase price of 100% of the
principal amount thereof. Your obligation hereunder and the obligations of the
Other Purchasers are several and not joint obligations and you shall have no
liability to any Person for the performance or non-performance by any Other
Purchaser hereunder.
3.
CLOSING.

The sale and purchase of the 2015 Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Foley & Lardner LLP, Suite 2800, 321
North Clark Street, Chicago, Illinois 60654-5313 at 9:00 a.m., Chicago time, at
a closing on January 29, 2015 (the “Closing”). At the Closing, the Company will
deliver to you the 2015 Notes to be purchased by you in the form of a single
2015 Note (or such greater number of Notes in denominations of at least $500,000
as you may request) dated the date of the Closing and registered in your name
(or in the name of your nominee), against delivery by you to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number XXXX at XXXX. If at the Closing the Company fails to
tender such 2015 Notes to you as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to your
satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of any of the conditions specified in Section 4 not having been
fulfilled to your satisfaction or such failure by the Company to tender such
2015 Notes.
4.
CONDITIONS TO CLOSING.

Your obligation to purchase and pay for the 2015 Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:

4


4824-7341-0592.7

--------------------------------------------------------------------------------



4.1    Representations and Warranties.
The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.
4.2    Performance; No Default.
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing. Before and after giving effect to the issue and sale
of the 2015 Notes (and the application of the proceeds thereof as contemplated
by Section 5.14) no Default or Event of Default shall have occurred and be
continuing.
4.3    Compliance Certificates.
(a)    Officer’s Certificate. The Company shall have delivered to you an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate. The Company and each Subsidiary Guarantor shall
have delivered to you a certificate of its Secretary or Assistant Secretary,
dated the date of the Closing, certifying as to (i) the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the 2015 Notes, the Agreement and the Subsidiary Guaranty, as
applicable and (ii) organizational documents of the Company and each Subsidiary
Guarantor.
4.4    Opinions of Counsel.
You shall have received opinions in form and substance satisfactory to you,
dated the date of the Closing (a) from Randy D. Sims, Chief Legal Officer for
the Company, and Lynn R. Marasco, Assistant General Counsel for the Company,
covering the matters set forth in Exhibit 4.4(a) and covering such other matters
incident to the transactions contemplated hereby as you or your counsel may
reasonably request (and the Company instructs its counsel to deliver such
opinion to you) and (b) from Foley & Lardner LLP, your special counsel in
connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
you may reasonably request.
4.5    Purchase Permitted By Applicable Law, etc.
On the date of the Closing your purchase of 2015 Notes shall (i) be permitted by
the laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including Regulation U, T or X of the Board of
Governors of the Federal Reserve System) and (iii) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation that
was not in effect on the date hereof. If requested

5


4824-7341-0592.7

--------------------------------------------------------------------------------



by you, you shall have received an Officer’s Certificate certifying as to such
matters of fact as you may reasonably specify to enable you to determine whether
such purchase is so permitted.
4.6    Sale of Other Notes.
Contemporaneously with the Closing, the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the 2015 Notes to be
purchased by them at the Closing as specified in Schedule A.
4.7    Payment of Special Counsel Fees.
Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the reasonable fees, charges and disbursements of your
special counsel referred to in Section 4.4, to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.
4.8    Private Placement Number.
A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained by Foley & Lardner LLP for
the 2015 Notes.
4.9    Changes in Corporate Structure.
The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation and shall not have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
4.10    Subsidiary Guaranty.
Each Subsidiary Guarantor shall have executed and delivered the Subsidiary
Guaranty, and you shall have received an executed counterpart.
4.11    Funding Instructions.
At least three Business Days prior to the date of the Closing, you shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the 2015
Notes is to be deposited.
4.12    Proceedings and Documents.
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received

6


4824-7341-0592.7

--------------------------------------------------------------------------------



all such counterpart originals or certified or other copies of such documents as
you or they may reasonably request.
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to you that:
5.1    Organization; Power and Authority.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.
5.2    Authorization, etc.
This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
The Subsidiary Guaranty has been duly authorized by all necessary corporate
action on the part of each Subsidiary Guarantor and upon execution and delivery
thereof will constitute the legal, valid and binding obligation of each
Subsidiary Guarantor, enforceable against each Subsidiary Guarantor, in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
5.3    Disclosure.
The Company, through its agent, U.S. Bancorp Investments, Inc., has delivered to
you and each Other Purchaser by electronic delivery a copy of a Private
Placement Memorandum, dated October 2014 (the “Memorandum”), relating to the
transactions contemplated hereby. This Agreement, the Memorandum, the financial
statements listed in Schedule 5.5 and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company prior to
November 6, 2014 in connection with the transactions contemplated hereby and
identified in Schedule 5.3, (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the

7


4824-7341-0592.7

--------------------------------------------------------------------------------



“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since December 28,
2013, there has been no change in the financial condition, operations, business
or properties of the Company or any Subsidiary except changes that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.4    Organization and Ownership of Shares of Subsidiaries.
(a)    Schedule 5.4 contains (except as noted therein) complete and correct
lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) the Company’s Affiliates, other
than Subsidiaries, and (iii) the Company’s directors and senior officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
5.5    Financial Statements.
The Company has delivered to you and each Other Purchaser by electronic delivery
copies of the financial statements of the Company and its Subsidiaries, listed
on Schedule 5.5. All of such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries, as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments). The
Company and its Subsidiaries do not have any Material liabilities that are not
disclosed in the Disclosure Documents.
5.6    Compliance with Laws, Other Instruments, etc.

8


4824-7341-0592.7

--------------------------------------------------------------------------------



The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, shareholders
agreement or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary.
The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor under, any agreement, or corporate
charter or by-laws, to which such Subsidiary Guarantor is bound or by which such
Subsidiary Guarantor or any of their properties may be bound or affected, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of any Material order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Subsidiary Guarantor or
(iii) violate any provision of any Material statute or other rule or regulation
of any Governmental Authority applicable to such Subsidiary Guarantor.
5.7    Governmental Authorizations, etc.
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes or the
execution, delivery or performance by each Subsidiary Guarantor of the
Subsidiary Guaranty.
5.8    Litigation; Observance of Statutes and Orders.
(a)    Except as disclosed in the Company’s Form 10-K for the fiscal year ended
December 28, 2013 and any Form 10-Q filed with the SEC in 2014, there are no
actions, suits, investigations or proceedings pending or, to the best knowledge
of the Company, threatened against the Company or any Subsidiary or any property
of the Company or any Subsidiary in any court or before any arbitrator of any
kind or before or by any Governmental Authority that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in violation of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
(ii) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

9


4824-7341-0592.7

--------------------------------------------------------------------------------



5.9    Taxes.
The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments payable by them, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The U.S. federal income tax liabilities of the Company and its Subsidiaries have
been finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended January 2, 2010.
5.10    Title to Property; Leases.
The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after such date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except for those defects
in title and Liens that, individually or in the aggregate, would not have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.
5.11    Licenses, Permits, etc.
The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
have a Material Adverse Effect.
5.12    Compliance with ERISA.
(a)    The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA) other than
such liabilities or Liens as would not be individually or in the aggregate
Material. To the Company’s knowledge, no event, transaction or condition has
occurred or exists that would, individually or in the aggregate, reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty

10


4824-7341-0592.7

--------------------------------------------------------------------------------



or excise tax provisions under the Code or federal law or section 4068 of ERISA
or by the granting of a security interest in connection with the amendment of a
Plan, other than such liabilities or Liens as would not be individually or in
the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.
5.13    Private Offering by the Company.
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy the Notes or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than thirty-four
(34) other Institutional Investors, each of which has been offered the Notes at
a private sale for investment. Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.
5.14    Use of Proceeds; Margin Regulations.
The Company will apply the proceeds of the sale of the 2015 Notes for general
corporate purposes. No part of the proceeds from the sale of the Notes will be
used, directly or

11


4824-7341-0592.7

--------------------------------------------------------------------------------



indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 20% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 25% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
5.15    Existing Debt; Future Liens.
(a)    Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of November 28, 2014 (including descriptions of the obligors and obligees,
principal amounts outstanding, any collateral therefor and any Guaranties
thereof), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary, and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
(b)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as disclosed in Schedule 5.15.
5.16    Foreign Assets Control Regulations, etc.
(a)    Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any

12


4824-7341-0592.7

--------------------------------------------------------------------------------



economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”). Neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.
(d)    (1)    Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii)
to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her

13


4824-7341-0592.7

--------------------------------------------------------------------------------



official capacity or such commercial counterparty, (ii) inducing a Governmental
Official to do or omit to do any act in violation of the Governmental Official’s
lawful duty, or (iii) inducing a Governmental Official or a commercial
counterparty to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity; in each case in order
to obtain, retain or direct business or to otherwise secure an improper
advantage in violation of any applicable law or regulation or which would cause
any holder to be in violation of any law or regulation applicable to such
holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
knowingly used, directly or indirectly, for any improper payments, including
bribes, to any Governmental Official or commercial counterparty in order to
obtain, retain or direct business or obtain any improper advantage. The Company
has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws.
5.17    Status under Certain Statutes.
Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
6.
REPRESENTATIONS OF THE PURCHASERS.

6.1    Purchase for Investment.
You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control. You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.
6.2    Source of Funds.
You represent that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together

14


4824-7341-0592.7

--------------------------------------------------------------------------------



with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with your fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i)

15


4824-7341-0592.7

--------------------------------------------------------------------------------



the identity of such INHAM and (ii) the name(s) of the employee benefit plan(s)
whose assets constitute the Source have been disclosed to the Company in writing
pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.
7.
INFORMATION AS TO COMPANY.

7.1    Financial and Business Information
The Company will deliver to each holder of a Note that is an Institutional
Investor:
(a)    Quarterly Statements -- within 45 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (“Form 10-Q”) with the SEC regardless of whether the Company
is subject to the filing requirements thereof) after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

16


4824-7341-0592.7

--------------------------------------------------------------------------------



(b)    Annual Statements -- within 120 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income and reconciliation of net worth,
stockholders’ equity and cash flows of the Company and its Subsidiaries for such
year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances; provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to shareholders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section (b);
(c)    SEC and Other Reports -- promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary, to public securities holders generally, and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary, with the SEC;
(d)    Notice of Default or Event of Default -- promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
(e)    ERISA Matters -- promptly, and in any event within 10 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate, proposes to take with respect thereto:

17


4824-7341-0592.7

--------------------------------------------------------------------------------



(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;
(f)    Supplements -- promptly and in any event within 5 Business Days after the
execution and delivery of any Supplement, a copy thereof; and
(g)    Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries, or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of a
Note.
7.2    Officer’s Certificate.
Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer:
(a)    Covenant Compliance -- the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10 during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such provision
that involves mathematical calculations, the information from such financial
statements that is required to perform such calculations) and detailed
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence. In the event that the Company or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement,

18


4824-7341-0592.7

--------------------------------------------------------------------------------



such Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election; and
(b)    Event of Default – certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
(c)    Subsidiaries – identifying each Subsidiary of the Company that is
otherwise required by the provisions of Section 9.7 to become a Subsidiary
Guarantor but which has not yet done so as of the date of such certificate, and
providing an explanation of the reasons why each such Subsidiary is not a
Subsidiary Guarantor.
7.3    Electronic Delivery.
Financial statements, opinions of independent certified public accountants,
other information and officers’ certificates required to be delivered by the
Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed
to have been delivered if any of the following, to the extent applicable, are
satisfied: (i) such financial statements satisfying the requirements of Section
7.1(a) or (b) and related certificate satisfying the requirements of Section 7.2
are delivered to you and each other holder of Notes by email, (ii) the Company
shall have timely filed such Form 10-Q or Form 10-K, satisfying the requirements
of Section 7.1(a) or (b) as the case may be, with the SEC on “EDGAR” and shall
have made such form available on its home page on the worldwide web (at the date
of this Agreement located at http://www.cerner.com) and the related certificate
satisfying the requirements of Section 7.2 is delivered to you and each other
holder of Notes by email, (iii) such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related certificate satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access or (iv) the Company shall have filed any of the items referred to in
Section 7.1(c) with the SEC on “EDGAR” and shall have made such items available
on its home page on the worldwide web or if any of such items are timely posted
by or on behalf of the Company on IntraLinks or on any other similar website to
which each holder of Notes has free access; provided however, that in the case
of any of clause (ii), (iii) or (iv) the Company shall concurrently with such
filing or posting give notice to each holder of Notes of such posting or filing
and provided further, that upon request of any holder, the Company will
thereafter deliver written copies of such forms, financial statements and
certificates to such holder.
7.4    Visitation.
The Company will permit the representatives of each holder of a Note that is an
Institutional Investor:

19


4824-7341-0592.7

--------------------------------------------------------------------------------



(a)    No Default -- if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b)    Default -- if a Default or Event of Default then exists, at the expense
of the Company to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
8.
PREPAYMENT OF THE NOTES.

8.1    Maturity Date.
As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.
8.2    Optional Prepayments with Make-Whole Amount.
(a)    Fixed Rate Notes. The Company may, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of one or more
series of fixed rate Notes, in an amount not less than $5,000,000 in the
aggregate in the case of a partial prepayment, at 100% of the principal amount
so prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of each
series of fixed rate Notes to be prepaid written notice of each optional
prepayment under this Section 8.2(a) not less than ten days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of
each series of fixed rate Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.4), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of the series of fixed rate Notes being prepaid a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date

20


4824-7341-0592.7

--------------------------------------------------------------------------------



(b)    Floating Rate Notes. The Company may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, each
series of floating rate Notes, in an amount not less than $5,000,000 in the
aggregate in the case of a partial prepayment, at 100% of the principal amount
so prepaid, plus the Prepayment Premium, if any, determined for the prepayment
date with respect to such principal amount and if such prepayment is to occur on
any date other than an interest payment date, the LIBOR Breakage Amount, if any.
The Company will give each holder of each series of floating rate Notes to be
prepaid written notice of each optional prepayment under this Section 8.2(b) not
less than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of each series of floating rate Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.4), the interest and
Prepayment Premium, if any, to be paid on the prepayment date with respect to
such principal amount being prepaid. “Prepayment Premium” for the Series 2015-C
Notes means, if the Series 2015-C Notes are prepaid on or prior to January 29,
2016, 2.0% of the principal amount being prepaid; if the Series 2015-C Notes are
paid after January 29, 2016 but prior to January 29, 2018, 1% of the principal
amount being paid; and, if prepaid at any time thereafter, 0.0%. The Prepayment
Premium for any Additional Notes that are floating rate Notes will be set forth
in the Supplement pursuant to which such Additional Notes are issued.
(c)    Event of Default. Anything in Section 8.2(a) or (b) to the contrary
notwithstanding, during the continuance of a Default or Event of Default, the
Company may prepay less than all of the outstanding Notes pursuant to Section
8.2 only if such prepayment is allocated among all of the series of Notes at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts of the Notes in each such series not theretofore called
for prepayment.
8.3    Mandatory Offer to Prepay Upon Change of Control.
(a)    Notice of Change of Control or Control Event -- The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change of Control or Control Event, give notice of such Change of Control
or Control Event to each holder of Notes unless notice in respect of such Change
of Control (or the Change of Control contemplated by such Control Event) shall
have been given pursuant to paragraph (b) of this Section 8.3. If a Change of
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in paragraph (c) of this Section 8.3 and shall be
accompanied by the certificate described in paragraph (g) of this Section 8.3.
(b)    Condition to Company Action -- The Company will not take any action that
consummates or finalizes a Change of Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes accompanied by the
certificate described in paragraph (g) of this Section 8.3, and (ii) subject to
the provisions of paragraph (d) below,

21


4824-7341-0592.7

--------------------------------------------------------------------------------



contemporaneously with such action, it prepays all Notes required to be prepaid
in accordance with this Section 8.3.
(c)    Offer to Prepay Notes -- The offer to prepay Notes contemplated by
paragraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by paragraph (a) of this Section 8.3, such date shall be not
less than 30 days and not more than 60 days after the date of such offer.
(d)    Acceptance; Rejection -- A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the certificate
described in paragraph (g) of this Section 8.3. A failure by a holder of Notes
to respond to an offer to prepay made pursuant to this Section 8.3, or to accept
an offer as to all of the Notes held by the holder, within such time period
shall be deemed to constitute rejection of such offer by such holder.
(e)    Prepayment -- Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the outstanding principal amount of such Notes,
together with interest on such Notes accrued to the date of prepayment and shall
not require the payment of any Make-Whole Amount, LIBOR Breakage Amount or
Prepayment Premium. The prepayment shall be made on the Proposed Prepayment Date
except as provided in paragraph (f) of this Section 8.3.
(f)    Deferral Pending Change of Control -- The obligation of the Company to
prepay Notes pursuant to the offers required by paragraphs (a) and (b) and
accepted in accordance with paragraph (d) of this Section 8.3 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. In the event that such Change of Control does
not occur on or prior to the Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until and shall be made on the date on which such
Change of Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change of Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change of
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change of Control shall be
deemed rescinded). Notwithstanding the foregoing, in the event that the
prepayment has not been made within 90 days after such Proposed Prepayment Date
by virtue of the deferral provided for in this Section 8.3(f), the Company shall
make a new offer to prepay in accordance with paragraph (c) of this Section 8.3.
(g)    Officer’s Certificate -- Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date,

22


4824-7341-0592.7

--------------------------------------------------------------------------------



(ii) that such offer is made pursuant to this Section 8.3, (iii) the principal
amount of each Note offered to be prepaid, (iv) the interest that would be due
on each Note offered to be prepaid, accrued to the Proposed Prepayment Date,
(v) that the conditions of this Section 8.3 have been fulfilled, (vi) in
reasonable detail, the nature and date or proposed date of the Change of Control
and (vii) the date by which any holder of a Note that wishes to accept such
offer must deliver notice thereof to the Company, which date shall not be
earlier than three Business Days prior to the Proposed Prepayment Date or, in
the case of a prepayment pursuant to Section 8.3(b), the date of the action
referred to in Section 8.3(b)(i).
8.4    Allocation of Partial Prepayments.
In the case of each partial prepayment of Notes of a series pursuant to Section
8.2(a) or (b), the principal amount of the Notes of the series to be prepaid
shall be allocated among all of the Notes of such series at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment. In the case of each
partial prepayment of the Notes pursuant to Section 8.2(c), the principal amount
of the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
8.5    Maturity; Surrender, etc.
In the case of each optional prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any, Prepayment Premium, if any, and LIBOR Breakage Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any,
Prepayment Premium, if any, and LIBOR Breakage Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and canceled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
8.6    Purchase of Notes.
The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
this Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 30
Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least ten Business Days from its receipt
of such notice to accept such offer. The Company will

23


4824-7341-0592.7

--------------------------------------------------------------------------------



promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.
8.7    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any fixed rate Note, an amount equal
to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such fixed rate Note over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:
“Called Principal” means, with respect to any fixed rate Note, the principal of
such fixed rate Note that is to be prepaid pursuant to Section 8.2 or has become
or is declared to be immediately due and payable pursuant to Section 12.1, as
the context requires.
“Discounted Value” means, with respect to the Called Principal of any fixed rate
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any fixed
rate Note, .50% over the yield to maturity implied by the yield(s) reported as
of 10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable fixed
rate Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term

24


4824-7341-0592.7

--------------------------------------------------------------------------------



equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable fixed rate Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any fixed rate Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.5 or 12.1.
“Settlement Date” means, with respect to the Called Principal of any fixed rate
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
8.8    LIBOR Breakage Amount.
The term “LIBOR Breakage Amount” means any loss, cost or expense (other than
lost profits) reasonably and actually incurred by any holder of a floating rate
Note as a result of any payment or prepayment of such floating rate Note
(whether voluntary, automatic, by reason of acceleration or otherwise, but
excluding mandatory prepayments pursuant to Section 8.3) on a day other than an
interest payment date or at scheduled maturity thereof, arising from the
liquidation or reemployment of funds obtained by such holder or from fees
payable to terminate the deposits from which such funds were obtained. Any such
loss, cost or expense shall be limited to the time period from the date of such
prepayment through the earlier of the next interest payment date or the maturity
of such floating rate Note. Each holder of a floating rate Note shall determine
the LIBOR Breakage Amount with respect to the principal amount of its floating
rate Notes then being paid or prepaid (or required to be paid) by written notice
to the Company setting forth such determination in reasonable detail not less
than two Business Days prior to the date of prepayment. Each such determination
shall be conclusive absent manifest error.

25


4824-7341-0592.7

--------------------------------------------------------------------------------



8.9    Payments Due on Non-Business Days.
Anything in this Agreement or the Notes to the contrary notwithstanding, (x)
subject to clause (y), any payment of interest on any Note that is due on a date
that is not a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; and (y) any payment of principal
of or Make-Whole Amount, Prepayment Premium or LIBOR Breakage Amount on any Note
(including principal due on the Maturity Date of such Note) that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.


9.
AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:
9.1    Compliance with Law.
Without limiting Section 10.8, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.2    Insurance.
The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
9.3    Maintenance of Properties.
The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, except to the extent a failure to maintain and keep such properties in
good repair, working order and condition (other than ordinary wear and tear)
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

26


4824-7341-0592.7

--------------------------------------------------------------------------------



9.4    Payment of Taxes.
The Company will, and will cause each of its Subsidiaries to, file all income
tax or similar tax returns required to be filed in any jurisdiction and to pay
and discharge all taxes shown to be due and payable on such returns and all
other taxes, assessments, governmental charges, or levies payable by any of
them, to the extent the same have become due and payable and before they have
become delinquent, provided that neither the Company nor any Subsidiary need pay
any such tax, assessment, charge or levy if (i) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges and levies would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
9.5    Corporate Existence, etc.
Subject to Section 10.5, the Company will at all times preserve and keep its
corporate existence in full force and effect. Subject to Sections 10.5 and 10.6,
the Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Wholly-Owned Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect.
9.6    Books and Records.
The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be. The
Company will, and will cause each of its Subsidiaries to, keep books, records
and accounts which, in reasonable detail, accurately reflect all transactions
and dispositions of assets. The Company and its Subsidiaries have devised a
system of internal accounting controls sufficient to provide reasonable
assurances that their respective books, records, and accounts accurately reflect
all transactions and dispositions of assets and the Company will, and will cause
each of its Subsidiaries to, continue to maintain such system.
9.7    Subsidiary Guarantors.
(a)    Subsidiary Guarantors. The Company will cause each Subsidiary that, on or
after the date of the Closing, is a guarantor, borrower, or co-obligor of
Indebtedness in respect of the Credit Agreement on the date of the Closing, or
within 5 Business Days of its thereafter becoming a guarantor, co-obligor or
borrower of Indebtedness in respect of the Credit Agreement, to become a party
to the Subsidiary Guaranty, and shall deliver to each holder:

27


4824-7341-0592.7

--------------------------------------------------------------------------------



(i)    an executed counterpart of the Subsidiary Guaranty, or, if the Subsidiary
Guaranty has been previously executed and delivered, an executed counterpart of
a Joinder thereto;
(ii)    copies of such directors’ or other authorizing resolutions, charter,
bylaws and other constitutive documents of such Subsidiary as the Required
Holders may reasonably request; and
(iii)    if an opinion was delivered in connection with a Subsidiary
guaranteeing Indebtedness under the Credit Agreement, an opinion of counsel
addressed to each holder of a Note, in the same form and substance delivered
under the Credit Agreement.
(b)    Release of Subsidiary Guarantor. Each holder of a Note fully releases and
discharges from the Subsidiary Guaranty a Subsidiary Guarantor, immediately and
without any further act, upon such Subsidiary Guarantor being released and
discharged as a borrower, co-obligor or guarantor under and in respect of the
Credit Agreement; provided that (i) no Default or Event of Default exists or
will exist immediately following such release and discharge; (ii) if any fee or
other consideration is paid or given to any holder of Indebtedness under the
Credit Agreement in connection with such release, other than the repayment of
all or a portion of such Indebtedness under such Credit Agreement, each holder
of a Note receives equivalent consideration on a pro rata basis; and (iii) at
the time of such release and discharge, the Company delivers to each holder of
Notes a certificate of a Responsible Officer certifying (x) that such Subsidiary
Guarantor has been or is being released and discharged as a guarantor, borrower
or co-obligor under and in respect of the Credit Agreement and (y) as to the
matters set forth in clauses (i) and (ii). Any outstanding Indebtedness of a
Subsidiary Guarantor shall be deemed to have been incurred by such Subsidiary
Guarantor as of the date it is released and discharged from the Subsidiary
Guaranty.
10.
NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:
10.1    Consolidated Leverage Ratio.
The Company will not permit at any time the Consolidated Leverage Ratio to be
greater than 3.50 to 1.00; provided that, for any one or more periods during the
term of this Agreement (each such period to consist of not more than four
consecutive fiscal quarters), the Consolidated Leverage Ratio may be greater
than 3.50 to 1.00, but in no event greater than 3.75 to 1.00, if the Company
pays additional interest to the extent required by Section 1.5.
10.2    Interest Coverage Ratio.
The Company will not permit the ratio of (a) Consolidated EBITDA, for the
four-fiscal quarter period then ended (less Consolidated Maintenance CAPEX), to
(b) Interest Expense

28


4824-7341-0592.7

--------------------------------------------------------------------------------



for the four-fiscal quarter period then ended, to be less than 2.50 to 1.00 as
of the end of any fiscal quarter.
10.3    Priority Debt.
The Company will not at any time permit Priority Debt to exceed 20% of
Consolidated Net Worth (determined as of the end of the Company’s most recently
completed fiscal quarter).
10.4    Liens.
The Company will not, and will not permit any Subsidiary to, permit to exist,
create, assume or incur, directly or indirectly, any Lien on its properties or
assets, whether now owned or hereafter acquired, except:
(a)    Liens existing on property or assets of the Company or any Subsidiary, as
of the date of this Agreement that are described in Schedule 10.4;
(b)    Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;
(c)    Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, lessors’, carriers’, operators’,
warehousemen’s, mechanics’, materialmen’s and other similar Liens) and Liens to
secure the performance of bids, tenders, leases or trade contracts, or to secure
statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation), surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money;
(d)    encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way and other rights and restrictions of record on the use
of real property and defects in title arising or incurred in the ordinary course
of business, which, individually and in the aggregate, do not materially impair
the use or value of the property or assets subject thereto or which relate only
to assets that in the aggregate are not material;
(e)    any attachment or judgment Lien, unless the judgment it secures has not,
within 60 days after the entry thereof, been discharged or execution thereof
stayed pending appeal, or has not been discharged within 60 days after the
expiration of any such stay;
(f)    Liens securing Indebtedness of a Subsidiary to the Company or to another
Wholly Owned Subsidiary;
(g)    Liens created in connection with a Capital Lease; provided that such
Liens do not encumber any property other than the property financed by the
Capital Lease;
(h)    Liens (i) existing on property at the time of its acquisition by the
Company or a Subsidiary, and not created in contemplation thereof, whether or
not the Indebtedness

29


4824-7341-0592.7

--------------------------------------------------------------------------------



secured by such Lien is assumed by the Company or a Subsidiary; or (ii) on
property created contemporaneously with its acquisition or within 180 days of
the acquisition or completion of construction or development thereof to secure
or provide for all or a portion of the purchase price or cost of the
acquisition, construction or development of such property after the date of
Closing; or (iii) existing on property of a Person at the time such Person is
merged or consolidated with, or becomes a Subsidiary of, or substantially all of
its assets are acquired by, the Company or a Subsidiary, and not created in
contemplation thereof; provided that in the case of clauses (i), (ii) and (iii)
such Liens do not extend to additional property of the Company or any Subsidiary
(other than property that is an improvement to or is acquired for specific use
in connection with the subject property), and that the aggregate principal
amount of Indebtedness secured by each such Lien does not exceed the fair market
value (determined in good faith by one or more officers of the Company to whom
authority to enter into such transaction has been delegated by the board of
directors of the Company) of the property subject thereto;
(i)    Liens resulting from extensions, renewals or replacements of Liens
permitted by paragraphs (a), (g) and (h), provided that (i) there is no increase
in the principal amount or decrease in maturity of the Indebtedness secured
thereby at the time of such extension, renewal or replacement, (ii) any new Lien
attaches only to the same property theretofore subject to such earlier Lien and
(iii) immediately after such extension, renewal or replacement no Default or
Event of Default would exist;
(j)    UCC notice statements filed of record by third parties in conjunction
with receivables factoring transactions entered into by the Company in the
ordinary course of business;
(k)    Liens on the Company’s receivables secured by CareFusion;
(l)    Liens in connection with new markets tax transactions whereby the
Indebtedness secured by each such Lien does not extend to additional property of
the Company or any Subsidiary (other than the property that is the subject of
the new markets tax transaction); and
(m)    Liens securing Indebtedness not otherwise permitted by paragraphs (a)
through (l) of this Section 10.4, provided that, at the time of creation,
assumption or incurrence thereof and immediately after giving effect thereto and
to the application of the proceeds therefrom, Priority Debt does not exceed 20%
of Consolidated Net Worth; provided, further, that notwithstanding the
foregoing, the Company shall not, and shall not permit any of its Subsidiaries
to, secure any Indebtedness outstanding under or pursuant to the Credit
Agreement pursuant to this Section 10.4(m) unless and until the Notes (and any
guaranty delivered in connection therewith) shall be concurrently secured
equally and ratably with such Indebtedness pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including, without
limitation, an intercreditor agreement and opinions of counsel to the Company
from attorneys that are reasonably acceptable to the Required Holders.

30


4824-7341-0592.7

--------------------------------------------------------------------------------



10.5    Mergers, Consolidations, etc.
The Company will not, and will not permit any Subsidiary to, consolidate with or
merge with any other Person or convey, transfer, sell or lease all or
substantially all of its assets in a single transaction or series of
transactions to any Person except that:
(a)    the Company may consolidate or merge with any other Person or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, provided that:
(i)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, is a solvent corporation, general partnership, limited partnership or
limited liability company organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), and, if the
Company is not such survivor or Person, such survivor or Person shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes;
(ii)    after giving effect to such transaction, no Default or Event of Default
shall exist; and
(b)    any Subsidiary may (x) merge into the Company (provided that the Company
is the surviving corporation) or another Wholly Owned Subsidiary or (y) sell,
transfer or lease all or any part of its assets to the Company or another Wholly
Owned Subsidiary, or (z) merge or consolidate with, or sell, transfer or lease
all or substantially all of its assets to, any Person in a transaction that is
permitted by Section 10.6 or, as a result of which, such Person becomes a
Subsidiary; provided in each instance set forth in clauses (x) through (z) that,
immediately after giving effect thereto, there shall exist no Default or Event
of Default;
No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Company shall have the effect of releasing the Company or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 10.5 from its liability under this Agreement or the
Notes.
10.6    Sale of Assets.
Except as permitted by Section 10.5, the Company will not, and will not permit
any other Subsidiary to, sell, lease, transfer or otherwise dispose of,
including by way of merger (collectively a “Disposition”), any assets, including
capital stock of Subsidiaries, in one or a series of transactions, to any
Person, other than:
(a)    Dispositions in the ordinary course of business;

31


4824-7341-0592.7

--------------------------------------------------------------------------------



(b)    Dispositions of obsolete or worn-out fixed assets, plant, equipment or
other property no longer required by or useful to the Company or any of its
Subsidiaries in connection with the operation of its business;
(c)    Dispositions by a Subsidiary, to the Company, another Wholly Owned
Subsidiary or a Subsidiary Guarantor, or by the Company to a Wholly Owned
Subsidiary or a Subsidiary Guarantor; or
(d)    Dispositions not otherwise permitted by clauses (a), (b) or (c) of this
Section 10.6, provided that the aggregate net book value of all assets so
disposed of in any fiscal year pursuant to this Section 10.6(d) does not exceed
10% of Consolidated Total Assets as of the end of the immediately preceding
fiscal year.
Notwithstanding the foregoing, the Company may, or may permit any Subsidiary to,
make a Disposition and the assets subject to such Disposition shall not be
subject to or included in the foregoing limitation and computation contained in
clause (d) of the preceding sentence to the extent that the net proceeds from
such Disposition are within 365 days of such Disposition:
(A) reinvested in the business of the Company or a Subsidiary, or
(B) applied to the payment or prepayment of the Notes and any other outstanding
Indebtedness of the Company that is pari passu or senior to the Notes.
For purposes of foregoing clause (B), the Company shall offer to prepay (on a
Business Day not less than 30 or more than 60 days following such offer) the
Notes, on a pro rata basis with the other Indebtedness that the Company elects
to include in such offer, at a price of 100% of the principal amount of the
Notes to be prepaid (without any Make-Whole Amount or Prepayment Premium),
together with interest accrued to the date of prepayment; provided that if any
holder of the Notes declines or rejects such offer, the proceeds that would have
been paid to such holder shall be offered pro rata to the other holders of the
Notes that have accepted the offer. A failure by a holder of Notes to respond in
writing not later than 10 Business Days prior to the proposed prepayment date to
an offer to prepay made pursuant to this Section 10.6 shall be deemed to
constitute rejection of such offer by such holder. Solely for the purposes of
the foregoing clause (B), whether or not such offers are accepted by the
holders, the entire principal amount of the Notes subject thereto shall be
deemed to have been prepaid.
10.7    Transactions with Affiliates.
The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.

32


4824-7341-0592.7

--------------------------------------------------------------------------------



10.8    Terrorism Sanctions Regulations.
The Company will not and will not permit any Controlled Entity (a) to become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or any Person that is the target of sanctions imposed
by the United Nations or by the European Union, or (b) directly or indirectly to
have any investment in or engage in any dealing or transaction (including,
without limitation, any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder to be in violation of any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions, or (c) to engage, nor shall any
Affiliate of either engage, in any activity that could subject such Person or
any holder to sanctions under CISADA or any similar law or regulation with
respect to Iran or any other country that is subject to U.S. Economic Sanctions.
11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal, Make-Whole Amount,
if any, Prepayment Premium, if any, or LIBOR Breakage Amount, if any, on any
Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 9.7 or Sections 10.1 through 10.6; or
(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

33


4824-7341-0592.7

--------------------------------------------------------------------------------



(f)    (i) the Company or any Significant Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $50,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Indebtedness in an aggregate outstanding principal amount of at least
$50,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition,
such Indebtedness has become or has been declared due and payable before its
stated maturity or before its regularly scheduled dates of payment; or
(g)    the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Significant Subsidiaries,
or any such petition shall be filed against the Company or any of its
Significant Subsidiaries and such petition shall not be dismissed within 60
days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of $50,000,000 and such judgment impairs the Company’s
ability to pay any Note, including, without limitation, any such final order
enforcing a binding arbitration decision, are rendered against one or more of
the Company and its Significant Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the

34


4824-7341-0592.7

--------------------------------------------------------------------------------



aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
any Plan, (v) the Company or any ERISA Affiliate withdraws from any
Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of the Company or any Subsidiary
thereunder; and any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
would reasonably be expected to have a Material Adverse Effect; or
(k)    any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
12.
REMEDIES ON DEFAULT, ETC.

12.1    Acceleration.
(a)    If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (w) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate), (x) any
applicable Prepayment Premium (to the fullest extent permitted

35


4824-7341-0592.7

--------------------------------------------------------------------------------



by applicable law), (y) the Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law) and (z) any
LIBOR Breakage Amount determined in respect of such principal amount, shall all
be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount, Prepayment Premium or LIBOR Breakage Amount by the
Company, if any, in the event that the Notes are prepaid or are accelerated as a
result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.
12.2    Other Remedies.
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or
Subsidiary Guaranty, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
12.3    Rescission.
At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders in principal amount of the Notes
then outstanding, by written notice to the Company, may rescind and annul any
such declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any,
Prepayment Premium, if any, and LIBOR Breakage Amount, if any, on any Notes that
are due and payable and are unpaid other than by reason of such declaration, and
all interest on such overdue principal and Make-Whole Amount, if any, Prepayment
Premium, if any, and LIBOR Breakage Amount, if any, and (to the extent permitted
by applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
12.4    No Waivers or Election of Remedies, Expenses, etc.
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or by any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or

36


4824-7341-0592.7

--------------------------------------------------------------------------------



otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.
13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1    Registration of Notes.
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement. Prior to due presentment for
registration of transfer, the Person(s) in whose name any Note(s) shall be
registered shall be deemed and treated as the owner and holder thereof for all
purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.
13.2    Transfer and Exchange of Notes.
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $500,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $500,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.
13.3    Replacement of Notes.

37


4824-7341-0592.7

--------------------------------------------------------------------------------



Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $250,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
14.
PAYMENTS ON NOTES.

14.1    Place of Payment.
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any,
Prepayment Premium, if any, LIBOR Breakage Amount, if any, and interest becoming
due and payable on the Notes shall be made in New York, New York at the
principal office of U.S. Bank, N.A. in such jurisdiction. The Company may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
14.2    Home Office Payment.
So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, Prepayment Premium, if any, LIBOR Breakage Amount, if
any, interest and all amounts becoming due hereunder by the method and at the
address specified for such purpose below your name in Schedule A, or by such
other method or at such other address as you shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, you shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by you or your nominee you will, at your
election, either endorse thereon the amount of principal paid thereon and the
last date

38


4824-7341-0592.7

--------------------------------------------------------------------------------



to which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by you under this
Agreement and that has made the same agreement relating to such Note as you have
made in this Section 14.2.
15.
EXPENSES, ETC.

15.1    Transaction Expenses.
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by you and each Other Purchaser or holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, any Subsidiary Guaranty or
the Notes (whether or not such amendment, waiver or consent becomes effective),
including: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, any Subsidiary Guaranty or the Notes or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, any Subsidiary Guaranty or the Notes, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO,
provided that such costs and expenses under this clause (c) shall not exceed
$3,500. The Company will pay, and will save you and each other holder of a Note
harmless from, (i) all claims in respect of any fees, costs or expenses, if any,
of brokers and finders (other than those, if any, retained by you or other
holder in connection with its purchase of the Notes) and (ii) any and all wire
transfer fees that any bank deducts from any payment under such Note to such
holder or otherwise charges to a holder of a Note with respect to a payment
under such Note.
15.2    Survival.
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, any Subsidiary Guaranty or the Notes, and the termination of
this Agreement.
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by

39


4824-7341-0592.7

--------------------------------------------------------------------------------



or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement, any Subsidiary Guaranty and the Notes
embody the entire agreement and understanding between you and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.
17.
AMENDMENT AND WAIVER.

17.1    Requirements.
This Agreement, the Notes and the Subsidiary Guaranty may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that (a) no amendment or waiver of any of
Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to you unless consented to by you in writing; and
(b) no amendment or waiver may, without the written consent of the holder of
each Note at the time outstanding, (i) subject to Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) of the Make-Whole
Amount, Prepayment Premium or LIBOR Breakage Amount on, the Notes, (ii) change
the percentage of the principal amount of the Notes the holders of which are
required to consent to any amendment or waiver, or (iii) amend any of Sections
8, 11(a), 11(b), 12, 17 or 20.
17.2    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of any Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company

40


4824-7341-0592.7

--------------------------------------------------------------------------------



in connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
17.3    Binding Effect, etc.
Any amendment or waiver consented to as provided in this Section 17 or any
Subsidiary Guaranty applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Company without regard
to whether such Note has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
holder of a Note and no delay in exercising any rights hereunder or under any
Note or Subsidiary Guaranty shall operate as a waiver of any rights of any
holder of such Note.
17.4    Notes held by Company, etc.
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, any Subsidiary Guaranty or the Notes, or have directed the taking of
any action provided herein or in any Subsidiary Guaranty or the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
18.
NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by email if the recipient confirms delivery and/or sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), or (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:
(i)    if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company or any Subsidiary Guarantor, to the Company at its
address set forth at the beginning hereof to the attention of the Chief
Financial Officer, or at such other address as the Company shall have specified
to the holder of each Note in writing.

41


4824-7341-0592.7

--------------------------------------------------------------------------------



Notices under this Section 18 will be deemed given only when actually received.
19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by you at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to you, may be reproduced by you by any photographic, photostatic, electronic,
digital or other similar process and you may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by you in
the regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary or by its nature should reasonably
be known to be confidential, provided that such term does not include
information that (a) was publicly known or otherwise known to you prior to the
time of such disclosure, (b) subsequently becomes publicly known through no act
or omission by you or any Person acting on your behalf, (c) otherwise becomes
known to you other than through disclosure by the Company or any Subsidiary, or
(d) constitutes financial statements delivered to you under Section 7.1 that are
otherwise publicly available. You will use Confidential Information solely for
purposes related to your purchase and ownership of the Notes and the exercise of
your rights and remedies under this Agreement, and you will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you, provided that you may deliver or disclose Confidential
Information to (i) your directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by your Notes), (ii) your
auditors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which you sell or offer to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 20), (v) any Person
from which you offer to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over you, (vii) the NAIC or SVO or any similar organization, or any
nationally

42


4824-7341-0592.7

--------------------------------------------------------------------------------



recognized rating agency that requires access to information about your
investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to you, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
you are a party or (z) if an Event of Default has occurred and is continuing, to
the extent you may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under your Notes, the Subsidiary Guaranty or this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note or
affiliate thereof was or is required to agree to a confidentiality undertaking
(whether through a confidentiality agreement, IntraLinks, another secure
website, a secure virtual workspace or otherwise) which is different from this
Section 20, this Section 20 shall not be amended thereby and, as between such
Purchaser or such holder or affiliate thereof and the Company, this Section 20
shall supersede any such other previous or subsequent confidentiality
undertaking.
21.
SUBSTITUTION OF PURCHASER.

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.
22.
MISCELLANEOUS.

22.1    Successors and Assigns.
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.

43


4824-7341-0592.7

--------------------------------------------------------------------------------



22.2    Accounting Terms.
(a)    All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP and (ii) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
(b)    Notwithstanding the foregoing, if the Company notifies the holders of
Notes that, in the Company’s reasonable opinion, or if the Required Holders
notify the Company that, in the Required Holders’ reasonable opinion, as a
result of a change in GAAP after the date of this Agreement, any covenant
contained in Section 10.1 through 10.6, or any of the defined terms used therein
no longer apply as intended such that such covenants are materially more or less
restrictive to the Company than as at the date of this Agreement, the Company
shall negotiate in good faith with the holders of Notes to make any necessary
adjustments to such covenant or defined term to provide the holders of the Notes
with substantially the same protection as such covenant provided prior to the
relevant change in GAAP. Until the Company and the Required Holders so agree to
reset, amend or establish alternative covenants or defined terms, (i) the
covenants contained in Section 10.1 through 10.6, together with the relevant
defined terms, shall continue to apply and compliance therewith shall be
determined on the basis of GAAP in effect at the date of this Agreement and (ii)
each set of financial statements delivered to holders of Notes pursuant to
Section 7.1(a) or (b) during such time shall include detailed reconciliations
reasonably satisfactory to the Required Holders as to the effect of such change
in GAAP.
22.3    Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
22.4    Construction.
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

44


4824-7341-0592.7

--------------------------------------------------------------------------------



22.5    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
22.6    Governing Law.
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
22.7    Jurisdiction and Process; Waiver of Jury Trial.
(a)    The Company irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement, the Subsidiary Guaranty or the Notes. To the fullest extent permitted
by applicable law, the Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum
(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR

45


4824-7341-0592.7

--------------------------------------------------------------------------------



ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.
* * * * *









46


4824-7341-0592.7

--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Very truly yours,


CERNER CORPORATION




By:______________________
Name:
Title:























S-1


4824-7341-0592.7

--------------------------------------------------------------------------------



The foregoing is agreed to as of the date thereof.




THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY


By: ______________________________
Name: ___________________________
Its Authorized Representative




THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY


for its Group Annuity Separate Account
By: ______________________________
Name: ___________________________
Its Authorized Representative



S-2


4842-7341-0592.7

--------------------------------------------------------------------------------



METROPOLITAN LIFE INSURANCE COMPANY


METLIFE INSURANCE COMPANY USA
by Metropolitan Life Insurance Company, its Investment Manager


METLIFE REINSURANCE COMPANY OF CHARLESTON
by Metropolitan Life Insurance Company, its Investment Manager


METLIFE REINSURANCE COMPANY OF CHARLESTON, TRUST ACCOUNT B
by Metropolitan Life Insurance Company, its Investment Manager




By: _________________________                
Name:
Title:



S-3




4842-7341-0592.7

--------------------------------------------------------------------------------



Transamerica Life (Bermuda) Ltd
BY:  AEGON USA Investment Management, LLC, its investment manager


_____________________
By:
Title:


Transamerica Financial Life Insurance Company
BY:  AEGON USA Investment Management, LLC, its investment manager


_____________________
By:
Title:


TLIC Oakbrook Reinsurance Inc
BY:  AEGON USA Investment Management, LLC, its investment manager


_____________________
By:
Title:


Transamerica Premier Life Insurance Company
BY:  AEGON USA Investment Management, LLC, its investment manager


_____________________
By:
Title:


Transamerica Life Insurance Company
BY:  AEGON USA Investment Management, LLC, its investment manager


_____________________
By:
Title:



S-4


4824-7341-0592.7

--------------------------------------------------------------------------------



MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: Babson Capital Management LLC as Investment Adviser


C.M. LIFE INSURANCE COMPANY
By: Babson Capital Management LLC as Investment Adviser


MASSMUTUAL ASIA
By: Babson Capital Management LLC as Investment Adviser


BANNER LIFE INSURANCE COMPANY
By: Babson Capital Management LLC as Investment Adviser




By: ______________________                
Name:
Title:



S-5


4824-7341-0592.7

--------------------------------------------------------------------------------



STATE FARM LIFE INSURANCE COMPANY




By: ________________________
Name: ______________________
Title: _______________________




By: ________________________
Name: ______________________
Title: _______________________



S-6


4824-7341-0592.7

--------------------------------------------------------------------------------



STATE FARM LIFE AND ACCIDENT ASSURANCE
COMPANY




By: ________________________
Name: ______________________
Title: _______________________




By: ________________________
Name: ______________________
Title: _______________________



S-7


4824-7341-0592.7

--------------------------------------------------------------------------------



United of Omaha Life Insurance Company


By: _____________________                
Curtis R. Caldwell
Senior Vice President




Companion Life Insurance Company




By: _____________________                
Curtis R. Caldwell
An Authorized Signer



S-8


4824-7341-0592.7

--------------------------------------------------------------------------------



PRINCIPAL LIFE INSURANCE COMPANY


By: Principal Global Investors, LLC
a Delaware limited liability company,
its authorized signatory




By:___________________________


By:___________________________



S-9


4824-7341-0592.7

--------------------------------------------------------------------------------



Modern Woodmen of America




By: _____________________
Name:
Title:    



S-10


4824-7341-0592.7

--------------------------------------------------------------------------------



Great-West Life & Annuity Insurance Company




By: ____________________                
Name:
Title:




By: ____________________                
Name:
Title:



S-11


4824-7341-0592.7

--------------------------------------------------------------------------------



The Guardian Life Insurance Company of America
The Guardian Insurance & Annuity Company, Inc.




By: ___________________                
Name:
Title:



S-12


4824-7341-0592.7

--------------------------------------------------------------------------------



Protective Life Insurance Co. ( PLI )




By: _______________________                
Name:
Title:
        





S-13


4824-7341-0592.7

--------------------------------------------------------------------------------




SCHEDULE A




[Schedule A Information Relating to Purchasers has been omitted because it is
not material to an investment decision. Cerner Corporation will furnish
supplementally a copy of Schedule A to the Commission upon request.]

























Schedule A



--------------------------------------------------------------------------------




SCHEDULE B
DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Adjusted LIBOR Rate” is defined in Section 1.4(a).
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Change of Control” means (a) an event or series of events by which any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding voting stock of the Company entitled to vote generally in the
election of the directors of the Company or (b) individuals constituting a
majority of the board of directors of the Company immediately prior to (i) the
entering into by the Company of any agreement providing or contemplating an
acquisition described in paragraph (a), or (ii) the commencement of a tender
offer with the purpose of completing an acquisition described in clause (a), or
(iii) the commencement of an election contest, cease to constitute such a
majority.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.





Schedule B



--------------------------------------------------------------------------------



“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Cerner Corporation, a Delaware corporation.
“Confidential Information” is defined in Section 20.
“Consolidated Debt” means, as of any date, without duplication, outstanding
Indebtedness of the Company and its Subsidiaries as of such date (excluding any
Guaranty of performance or payment by the Company as to the contractual
obligation of any of its Subsidiaries until such time, if any, that such
Guaranty results in an obligation of Indebtedness of the Company), determined on
a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (1) the sum of all amounts deducted from income in arriving at
Consolidated Net Income during such period for (a) Interest Expense, (b)
federal, state and local income taxes and (c) depreciation, amortization and
other non-cash charges (including, amortization of software development costs
and goodwill write-offs), plus or minus, as the case may be, (2) the sum of all
amounts included in Consolidated Net Income during such period arising out of,
without duplication, (a) extraordinary gains or losses, (b) discontinued
operations gains or losses, (c) gains or losses arising out of the sale of
assets and (d) non-cash adjustments to stock investments, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Debt as of such date to (b) Consolidated EBITDA for the
period of the four fiscal quarters ended on such date, determined in accordance
with GAAP.
“Consolidated Maintenance CAPEX” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (1) 60% of all depreciation
expense for such period and (2) 60% of all amortization expense for such period;
in each case to the extent such depreciation or amortization expense would be
added to Consolidated Net Income in the determination of Consolidated EBITDA for
such period, determined in accordance with GAAP.
“Consolidated Net Income” means, for any period, the income and losses for such
period of the Company and its Subsidiaries, as determined on a consolidated
basis in accordance with GAAP.
“Consolidated Net Worth” means, as of any date, for the Company and its
Subsidiaries on a consolidated basis, the amount shown as “total shareholders’
equity (or any like caption) on the Company’s consolidated balance sheet at such
date, determined in accordance with GAAP.
“Consolidated Total Assets” means, as of any date, the assets and properties of
the Company and its Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP.

2


Schedule B



--------------------------------------------------------------------------------



“Control Event” means the execution by the Company of a definitive written
agreement that, when fully performed by the parties thereto, would result in a
Change of Control.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Credit Agreement” means the Amended and Restated Credit Agreement dated as of
February 10, 2012 among the Company, U.S. Bank National Association, as
Administrative Agent, Lead Arranger and Sole Book Runner, and Bank of America,
N.A. as Documentation Agent, and the other lenders party thereto, as such
agreement was amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of December 28, 2012, as such agreement may be
hereafter amended, modified, extended, restated, supplemented, refinanced,
increased or reduced from time to time, and any successor credit agreement or
similar facility.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by U.S. Bank
National Association in New York, New York as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Disposition” is defined in Section 10.7.
“Electronic Delivery” is defined in Section 7.3.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

3


Schedule B



--------------------------------------------------------------------------------



“Form 10 K” is defined in Section 7.1(b).
“Form 10 Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

4


Schedule B



--------------------------------------------------------------------------------



In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Indebtedness” with respect to any Person means, at any time, without
duplication,
a.
its liabilities for borrowed money or evidenced by bonds, debentures or similar
instruments;

b.
its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

c.
all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

d.
all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

e.
all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and

f.
any Guaranty of such Person with respect to liabilities of a type described in
any of clauses (a) through (e) hereof.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company,

5


Schedule B



--------------------------------------------------------------------------------



any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
“Interest Expense” means, for any period for the Company and its Subsidiaries on
a consolidated basis, all cash and non-cash interest on Indebtedness (including,
imputed interest on Capital Leases) during such period, plus (1) the sum of all
fees, commissions and net losses amortized during such period under any Interest
Rate Protection Agreement, plus (2) the sum of all fees and commissions payable
in connection with letters of credit during such period, minus (3) the sum of
all net gains under any Interest Rate Protection Agreement during such period,
all as determined in conformity with GAAP.
“Interest Rate Protection Agreement” means any interest rate swap, cap, collar
agreement or similar agreement or arrangement designed to protect the Company or
any of its Subsidiaries against fluctuations in interest rates.
“LIBOR” is defined in Section 1.4(a).
“LIBOR Breakage Amount” is defined in Section 8.8.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.7.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries,
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under the Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or the
Subsidiary Guaranty.
“Maturity Date” means, with respect to each Note, the date identified as the
Maturity Date in such Note.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

6


Schedule B



--------------------------------------------------------------------------------



“NAIC Annual Statement” is defined in Section 6.2(a).
“Notes” is defined in Section 1.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Other Purchasers” is defined in Section 2.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Prepayment Offer” is defined in Section 8.2(b)(i).
“Prepayment Premium” is defined in Section 8.2(b).
“Priority Debt” means, as of any date, the sum (without duplication) of
(a) Indebtedness of the Company and its Subsidiaries secured by Liens not
otherwise permitted by Sections 10.4(a) through (l), and (b) Indebtedness of a
Subsidiary that is not a Subsidiary Guarantor other than (i) Indebtedness
outstanding on the date hereof and listed on Schedule 5.15 and any extension,
renewal, refunding or refinancing thereof, provided that the principal amount
outstanding at the time of such extension, renewal, refunding or refinancing is
not increased; (ii) Indebtedness owed to the Company or a Wholly Owned
Subsidiary; and (iii) Indebtedness of a Subsidiary outstanding at the time of
its acquisition by the Company, provided that (A) such Indebtedness was not
incurred in contemplation of becoming a Subsidiary and (B) at the time of such
acquisition and after giving effect thereto, no Default or Event of Default
exists or would exist.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

7


Schedule B



--------------------------------------------------------------------------------



“Proposed Prepayment Date” is defined in Section 8.3(c).
“PTE” is defined in Section 6.2(a).
“Purchaser” means each purchaser listed in Schedule A.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(d).
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this

Agreement.
“Reuters Screen LIBO Page” is defined in Section 1.4(a).
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of the Closing) of the
Company.
“Source” is defined in Section 6.2.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns

8


Schedule B



--------------------------------------------------------------------------------



sufficient equity or voting interests to enable it or them (as a group)
ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such second Person, and
any partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such first Person or one or more of its Subsidiaries
or such first Person and one or more of its Subsidiaries (unless such
partnership or joint venture can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” is defined in Section 1.3.
“Subsidiary Guaranty” is defined in Section 1.3.
“Supplement” is defined in Section 1.2.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.



9


Schedule B



--------------------------------------------------------------------------------






[Schedule 5.3 Disclosure Materials, Schedule 5.4 Subsidiaries and Ownership of
Subsidiary Stock, Schedule 5.5 Financial Statements, Schedule 5.15 Indebtedness
and Schedule 10.4 Liens have been omitted because they are not material to an
investment decision. Cerner Corporation will furnish supplementally a copy of
these Schedules to the Commission upon request.]    


        








--------------------------------------------------------------------------------



EXHIBIT 1.1(a)


[FORM OF 2015-A SENIOR NOTE]


CERNER CORPORATION
3.18% Senior Note, Series 2015-A, due February 15, 2022


No. AR-[__]                                         [ ], 2015
$[_______]                                 PPN
FOR VALUE RECEIVED, the undersigned, CERNER CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, promises to pay to [         ], or registered assigns, the principal
sum of [_____________________] DOLLARS (or so much thereof as shall not have
been prepaid) on February 15, 2022 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 3.18% per annum from the date hereof,
payable semiannually, on the 15th day of February and August in each year,
commencing on August 15, 2015, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 5.18% or (ii) 2% over the rate of interest publicly announced by U.S. Bank
National Association from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank National Association in New York, New York, or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Master Note Purchase Agreement dated as of December 4, 2014 (as
from time to time amended, the “Note Purchase Agreement”), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) to have made the representations set forth in
Section 6 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the meanings ascribed in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in



Exhibit 1.1(a)



--------------------------------------------------------------------------------



the name of, the transferee. Prior to due presentment for registration of
transfer, the Company may treat the person in whose name this Note is registered
as the owner hereof for the purpose of receiving payment and for all other
purposes, and the Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Subsidiary Guaranty dated as of January 29, 2015 of
certain Subsidiaries of the Company.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
CERNER CORPORATION


By: _________________________________
Name:
Title:



Exhibit 1.1(a)



--------------------------------------------------------------------------------




EXHIBIT 1.1(b)


[FORM OF 2015-B SENIOR NOTE]


CERNER CORPORATION
3.58% Senior Note, Series 2015-B, due February 14, 2025


No. BR-[__]                                         [ ], 2015
$[_______]                                 PPN
FOR VALUE RECEIVED, the undersigned, CERNER CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, promises to pay to [         ], or registered assigns, the principal
sum of [_____________________] DOLLARS (or so much thereof as shall not have
been prepaid) on February 14, 2025 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 3.58% per annum from the date hereof,
payable semiannually, on the 15th day of February and August in each year,
commencing on August 15, 2015, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 5.58% or (ii) 2% over the rate of interest publicly announced by U.S. Bank
National Association from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank National Association in New York, New York, or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Master Note Purchase Agreement dated as of December 4, 2014 (as
from time to time amended, the “Note Purchase Agreement”), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) to have made the representations set forth in
Section 6 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the meanings ascribed in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in





Exhibit 1.1(b)



--------------------------------------------------------------------------------



the name of, the transferee. Prior to due presentment for registration of
transfer, the Company may treat the person in whose name this Note is registered
as the owner hereof for the purpose of receiving payment and for all other
purposes, and the Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Subsidiary Guaranty dated as of January 29, 2015 of
certain Subsidiaries of the Company.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
CERNER CORPORATION


By: _________________________________
Name:
Title:

2


Exhibit 1.1(b)



--------------------------------------------------------------------------------




EXHIBIT 1.1(c)


[FORM OF 2015-C SENIOR NOTE]


CERNER CORPORATION
Floating Rate Senior Note, Series 2015-C, due February 15, 2022




No. CR-[_____]
[Date]
$[_______]
PPN:



FOR VALUE RECEIVED, the undersigned, CERNER CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, promises to pay to [ ], or registered assigns, the principal sum of
[_____________________] DOLLARS (or so much thereof as shall not have been
prepaid) on February 15, 2022 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year and the actual number of days elapsed) (a) on the
unpaid principal thereof at a floating rate equal to the Adjusted LIBOR Rate
from time to time, payable quarterly on each February 15, May 15, August 15 and
November 15, commencing on May 15, 2015, until the principal shall have become
due and payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
interest, any overdue payment of any Prepayment Premium and any LIBOR Breakage
Amount at the Default Rate (as defined in the Note Purchase Agreement referred
to below) until paid.
Payments of principal of, interest on and any Prepayment Premium or LIBOR
Breakage Amount with respect to this Note are to be made in lawful money of the
United States of America at the principal office of U.S. Bank National
Association in New York, New York, or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Master Note Purchase Agreement dated as of December 4, 2014 (as
from time to time amended, the “Note Purchase Agreement”), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) to have made the representations set forth in
Section 6 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the meanings ascribed in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in





Exhibit 1.1(c)



--------------------------------------------------------------------------------



the name of, the transferee. Prior to due presentment for registration of
transfer, the Company may treat the person in whose name this Note is registered
as the owner hereof for the purpose of receiving payment and for all other
purposes, and the Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Prepayment Premium and LIBOR Breakage Amount) and with
the effect provided in the Note Purchase Agreement.
Payment of the principal of, and interest, LIBOR Breakage Amount and Prepayment
Premium, if any, on this Note, and all other amounts due under the Note Purchase
Agreement, is guaranteed pursuant to the terms of a Subsidiary Guaranty dated as
of January 29, 2015 of certain Subsidiaries of the Company.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
CERNER CORPORATION


By: _________________________________
Name:
Title:


  





2


Exhibit 1.1(c)



--------------------------------------------------------------------------------




EXHIBIT 1.2
    








CERNER CORPORATION







[          ] SUPPLEMENT TO
MASTER NOTE PURCHASE AGREEMENT





Dated as of [                         ]





$[                          ] [     %] [Floating Rate] Senior Notes,
Series [     ], due [          ], 20[     ]
















    







EXHIBIT 1.2
(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------




CERNER CORPORATION
2800 Rockcreek Parkway
North Kansas City, Missouri 64117
(816) 201-1024
Fax: (816) 474-1742
 
[          ] SUPPLEMENT TO MASTER NOTE PURCHASE
AGREEMENT DATED AS OF [          ]


Dated as of [          ]


TO EACH OF THE PURCHASERS LISTED IN
    THE ATTACHED SCHEDULE A:


Ladies and Gentlemen:


This [          ] Supplement to Master Note Purchase Agreement (the
“Supplement”) is between CERNER CORPORATION, a Delaware corporation (the
“Company”), and the institutional investor[s] named on the attached Schedule A
(the “Purchaser[s]”).
Reference is hereby made to the Master Note Purchase Agreement dated as of
December [ ], 2014 (the “Note Purchase Agreement”) between the Company and the
purchasers listed on Schedule A thereto. Capitalized terms not otherwise defined
herein shall have the meanings ascribed in the Note Purchase Agreement.
Reference is further made to Section 1.2 of the Note Purchase Agreement, which
provides that each series of Additional Notes will be issued pursuant to a
Supplement. The Note Purchase Agreement as supplemented by this Supplement is
sometimes referred to as this “Agreement.”
The Company agrees with the Purchaser[s] as follows:
1.    Authorization of the New Series of Additional Notes. The Company has
authorized the issue and sale of $[          ] aggregate principal amount of
Notes to be designated as its [     %] [Floating Rate] Senior Notes, Series
[     ], due [          ], [     ] (the “Series [     ] Notes”). The Series
[     ] Notes, together with the 2015 Notes [and the Series [     ] Notes]
heretofore issued pursuant to the Note Purchase Agreement and each series of
Additional Notes that may from time to time hereafter be issued pursuant to the
provisions of Section 1.2 of the Note Purchase Agreement, are collectively
referred to as the “Notes” (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series [     ] Notes shall be substantially in the form set out in Exhibit 1
to this [     ] Supplement, with such changes therefrom, if any, as may be
approved by the Purchaser[s] and the Company.
2.    Sale and Purchase of Series [     ] Notes. Subject to the terms and
conditions herein and in the Note Purchase Agreement and on the basis of the
representations and warranties hereinafter set forth, the Company will issue and
sell each Purchaser and each Purchaser will purchase from the Company, at the
Closing provided for in Section 3, Series [     ] Notes in the principal amount

EXHIBIT 1.2
(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------



specified opposite such Purchaser’s name in the attached Schedule A at the
purchase price of 100% of the principal amount thereof. The obligations of the
Purchasers are several and not joint obligations and each Purchaser shall have
no liability to any Person for the performance or non-performance by any other
Purchaser hereunder.
3.    Closing. The sale and purchase of the Series [     ] Notes to be purchased
by the Purchasers shall occur at the offices of [ ], at 9:00 a.m., Chicago time,
at a closing (the “Closing”) on [          ], [     ] or on such other Business
Day thereafter on or prior to [          ], [     ] as may be agreed upon by the
Company and you and the other Purchasers. At the Closing, the Company will
deliver to you the Series [     ] Notes to be purchased by you in the form of a
single Note (or such greater number of Series [     ] Notes in denominations of
at least $100,000 as you may request) dated the date of the Closing and
registered in your name (or in the name of your nominee), against delivery by
you to the Company or its order of immediately available funds in the amount of
the purchase price therefor by wire transfer of immediately available funds for
the account of the Company to account number [          ] at [Name and Address
of Bank], ABA No. [          ]. If at the Closing the Company fails to tender
such Series [     ] Notes to any Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.
4.    Conditions to Closing. Each Purchaser’s obligation to purchase and pay for
the Series [ ] Notes to be sold to such Purchaser at the Closing is subject to
the fulfillment to such Purchaser’s satisfaction, prior to or at the Closing, of
the conditions set forth in Section 4 of the Note Purchase Agreement as though
references to the Series 2015 Notes were references to the Series [ ] Notes and
references to the “Closing” were references to the Closing as defined in this
[          ] Supplement and to the following additional conditions:
(a)    Except as supplemented, amended or superseded by the representations and
warranties set forth in Schedule 4, each of the representations and warranties
of the Company set forth in Section 5 of the Note Purchase Agreement shall be
correct as of the date of Closing and the Company shall have delivered to each
Purchaser an Officer’s Certificate, dated the date of the Closing certifying
that such condition has been fulfilled.
(b)    Contemporaneously with the Closing, the Company shall sell to each
Purchaser, and each Purchaser shall purchase, the Series [ ] Notes to be
purchased by such Purchaser at the Closing as specified in Schedule A.
(c)    A Private Placement Number shall have been obtained for the Series [ ]
Notes.
[Here insert any modifications to conditions or additional conditions to
Closing]
5.    Special Provisions Applicable to Series [     ] Notes. [Here insert
special provisions for Series [ ] Notes including prepayment provisions
applicable to Series [     ] (including make-whole amount, if any)].

2



--------------------------------------------------------------------------------



6.    Representations of the Purchasers. Each Purchaser represents and warrants
that the representations and warranties set forth in Section 6 of the Note
Purchase Agreement are true and correct on the date hereof with respect to the
purchase of the Series [ ] Notes by such Purchaser with the same force and
effect as if each reference to “2015 Notes” set forth therein was modified to
refer to the “Series [ ] Notes” .
7.    Compliance With Agreement. The Company and each Purchaser agree to be
bound by and comply with the terms and provisions of this Agreement as fully and
completely as if such Purchaser were an original signatory to the Note Purchase
Agreement.
8.    Additional Provisions. [Here insert any additional provisions].



3



--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.
Very truly yours,


CERNER CORPORATION




By: _______________________
Name:
Title:





4



--------------------------------------------------------------------------------



The foregoing is agreed
to as of the date thereof.


[ADD PURCHASER
SIGNATURE BLOCKS]



5



--------------------------------------------------------------------------------



Schedule A to
[     ] Supplement


INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser
Principal Amount 
of Series [ ] Notes to be Purchased
 
 
 
 
 
 



Register Notes in name of:
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:







with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, premium, or interest.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
(2)
All notices of payments and written confirmations of such wire transfers:



(3)
Original notes delivered to:



(4)
E-mail address for Electronic Delivery:



(5)
All other communications:



(6)
Tax ID No.:


6



--------------------------------------------------------------------------------



Schedule 4 to
[     ] Supplement


SUPPLEMENTAL REPRESENTATIONS
The Company represents and warrants to each Purchaser that, except as set forth
in this Schedule 4, each of the representations and warranties contained in
Section 5 of the Note Purchase Agreement is true and correct in all material
respects as of the date hereof with respect to the Series [     ] Notes with the
same force and effect as if each reference to “2015 Notes” set forth therein was
modified to refer to the “Series [     ] Notes” and each reference to “this
Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by the [          ] Supplement and each reference to a particular
Schedule set forth therein was modified to refer such Schedules as set forth in
this Schedule 4, and each reference to “Purchasers” refers to the Purchasers of
the Series [     ] Notes. The Section references hereinafter set forth
correspond to the similar sections of the Note Purchase Agreement that are
supplemented hereby:
Section 5.3. Disclosure. The Company, through its agent, U.S. Bancorp
Investments, Inc., have delivered to you and each other Purchaser a copy of a
Private Placement Memorandum, dated [          ] (the “Memorandum”), relating to
the transactions contemplated hereby. Except as disclosed in Schedule 5.3 to the
[          ] Supplement, the [          ] Supplement, the Note Purchase
Agreement, the Memorandum, the documents, certificates or other writings
identified in Schedule 5.3 to the [          ] Supplement and the financial
statements listed in Schedule 5.5 to the [          ] Supplement, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Except as disclosed in
the Memorandum or as expressly described in Schedule 5.3 to the [          ]
Supplement, or in one of the documents, certificates or other writings
identified therein, or in the financial statements listed in Schedule 5.5 to the
[          ] Supplement, since [date of most recent audited financial
statements], there has been no change in the financial condition, operations,
business or properties of the Company or any Subsidiary, except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.
Section 5.4. Organization and Ownership of Shares of Subsidiaries.
Schedule 5.4 to the ______ Supplement contains a complete and correct list of
the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, the percentage of shares of each
class of its capital stock or similar equity interests outstanding owned by the
Company and each Subsidiary.
All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 to the [          ] Supplement as being
owned by the Company and its Subsidiaries have been validly issued, are fully
paid and nonassessable and are owned by the Company or another Subsidiary free
and clear of any Lien (except as otherwise disclosed in Schedule 5.4 to the
[          ] Supplement).

7



--------------------------------------------------------------------------------



Each Subsidiary identified in Schedule 5.4 to the [          ] Supplement is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.
Section 5.5. Financial Statements. The Company has delivered to you and each
other Purchaser copies of the financial statements of the Company and its
Subsidiaries listed on Schedule 5.5 to the [          ] Supplement. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the financial condition of the Company
and its Subsidiaries as of the respective dates specified in such Schedule and
the results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Memorandum or in the other documents, certificates and other
writings delivered to each Purchaser by or on behalf of the Company specifically
for use in connection with the transactions contemplated hereby.
Section 5.9. Taxes. The Company and its Subsidiaries have filed all income tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes, shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with the applicable Comprehensive
Basis of Accounting. The Federal income tax liabilities of the Company and its
Subsidiaries have been paid for all fiscal years up to and including the fiscal
year ended December 31, 20__ and no audit of the Company’s Federal income tax
returns is pending.
Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Series [     ] Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than [     ] other Institutional Investors,
each of which has been offered the Series [     ] Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would require registration of the Series [     ]
Notes under Section 5 of the Securities Act.

8



--------------------------------------------------------------------------------



Section 5.14. Use of Proceeds; Margin Regulations. The Company will use the net
proceeds from the sale of the Series [     ] Notes to [          ], to meet the
current and future commercial requirements of the Company and for general
corporate purposes, which may include, among other things, repayment of
Indebtedness as set forth in Schedule 5.14 to the [          ] Supplement. Not
in excess of 20% of the proceeds from the sale of the Series [     ] Notes will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221). No part of the proceeds from the sale of
the Series [     ] Notes will be used, directly or indirectly, for the purpose
of buying or carrying or trading in any securities under such circumstances as
to involve the Company in a violation of Regulation X of said Board (12 CFR 224)
or to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 20% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 25% of
the value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.
Section 5.15. Existing Debt. Except as described therein, Schedule 5.15 to the
[          ] Supplement sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of [          ],
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that is outstanding that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
[Add any additional Sections as appropriate at the time the Series [     ] Notes
are issued and any exceptions to the representations and warranties]



9



--------------------------------------------------------------------------------




Exhibit 1 to
Supplement


FORM OF SERIES [     ] NOTE


CERNER CORPORATION
[ %] [Floating Rate] Senior Note, Series [ ], due [ ]


No. R-[__]                                         [ ], 20[ ]
$[_______]                                 PPN
FOR VALUE RECEIVED, the undersigned, CERNER CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, promises to pay to [         ], or registered assigns, the principal
sum of [_____________________] DOLLARS (or so much thereof as shall not have
been prepaid) on [ ] (the “Maturity Date”), with interest (computed on the basis
of a 360-day year of twelve 30‑day months) (a) on the unpaid balance hereof at
[the rate of [ ]% per annum from the date hereof] [at a floating rate equal to
the Adjusted LIBOR Rate from time to time], payable [semiannually], on the [ ]
day of [ ] and [ ] in each year, commencing on [ ], and on the Maturity Date,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law[, (x) on any overdue payment of interest and (y) during
the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) [ ]% or (ii) 2% over the rate of interest publicly
announced by U.S. Bank National Association from time to time in New York, New
York as its “base” or “prime” rate, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand)] [on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
interest, any overdue payment of any Prepayment Premium and any LIBOR Breakage
Amount at the Default Rate (as defined in the Note Purchase Agreement referred
to below) until paid].
Payments of principal of, interest on and any [Make-Whole Amount] [Prepayment
Premium or LIBOR Breakage Amount] with respect to this Note are to be made in
lawful money of the United States of America at the principal office of U.S.
Bank National Association in New York, New York, or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Master Note Purchase Agreement dated as of December 4, 2014 (as
from time to time amended, the “Note Purchase Agreement”), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) to have made the representations set forth in
Section 6 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the meanings ascribed in the Note
Purchase Agreement.


Exhibit 1



--------------------------------------------------------------------------------



This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable [Make-Whole Amount] [Prepayment Premium and LIBOR
Breakage Amount]) and with the effect provided in the Note Purchase Agreement.
Payment of the principal of, and interest and [Make-Whole Amount] [Prepayment
Premium and LIBOR Breakage Amount], if any, on this Note, and all other amounts
due under the Note Purchase Agreement, is guaranteed pursuant to the terms of a
Subsidiary Guaranty dated as of January 29, 2015 of certain Subsidiaries of the
Company.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
CERNER CORPORATION


By: _________________________________
Name:
Title:

2



--------------------------------------------------------------------------------




EXHIBIT 1.3


[FORM OF SUBSIDIARY GUARANTY]
THIS GUARANTY (this “Guaranty”) dated as of January 29, 2015 is made by the
undersigned (each, a “Guarantor”), in favor of the holders from time to time of
the Notes hereinafter referred to, including each purchaser named in the Note
Purchase Agreement hereinafter referred to, and their respective successors and
assigns (collectively, the “Holders” and each individually, a “Holder”).
W I T N E S S E T H:
WHEREAS, Cerner Corporation, a Delaware corporation (the “Company”), and the
initial Holders have entered into a Master Note Purchase Agreement dated as of
December 4, 2014 (the Master Note Purchase Agreement as amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms
and in effect, the “Note Purchase Agreement”);


WHEREAS, the Note Purchase Agreement contemplates the issuance by the Company of
Notes (as defined in the Note Purchase Agreement) in one or more series and
tranches;    
WHEREAS, the Company owns, directly or indirectly, all of the issued and
outstanding capital stock or partnership interests of each Guarantor and, by
virtue of such ownership and otherwise, each Guarantor will derive substantial
benefits from the purchase by the Holders of the Company’s Notes;
WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Notes that each Guarantor shall have executed and delivered this
Guaranty to the Holders; and
WHEREAS, each Guarantor desires to execute and deliver this Guaranty to satisfy
the conditions described in the preceding paragraph;
NOW, THEREFORE, in consideration of the premises and other benefits to each
Guarantor, and of the purchase of the Company’s Notes by the Holders, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Guarantor makes this Guaranty as follows:
SECTION 1. Definitions. Any capitalized terms not otherwise herein defined shall
have the meanings attributed to them in the Note Purchase Agreement.
SECTION 2. Guaranty. Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, Prepayment Premium, if any, LIBOR Breakage Amount, if any, and
interest on, and each other amount due under, the Notes or the Note Purchase
Agreement, when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by declaration or otherwise)
in accordance with the terms of the Notes and the Note Purchase Agreement (the
Notes and the Note Purchase





Exhibit 1.3



--------------------------------------------------------------------------------



Agreement being sometimes hereinafter collectively referred to as the “Note
Documents” and the amounts payable by the Company under the Note Documents, and
all other monetary obligations of the Company thereunder, being sometimes
collectively hereinafter referred to as the “Obligations”). This Guaranty is a
guaranty of payment and not just of collectibility and is in no way conditioned
or contingent upon any attempt to collect from the Company or upon any other
event, contingency or circumstance whatsoever. If for any reason whatsoever the
Company shall fail or be unable duly, punctually and fully to pay such amounts
as and when the same shall become due and payable, each Guarantor, without
demand, presentment, protest or notice of any kind, will forthwith pay or cause
to be paid such amounts to the Holders under the terms of such Note Documents,
in lawful money of the United States, at the place specified in the Note
Purchase Agreement, or perform or comply with the same or cause the same to be
performed or complied with, together with interest (to the extent provided for
under such Note Documents) on any amount due and owing from the Company. Each
Guarantor, promptly after demand, will pay to the Holders the reasonable costs
and expenses of collecting such amounts or otherwise enforcing this Guaranty,
including, without limitation, the reasonable fees and expenses of counsel.
Notwithstanding the foregoing, the right of recovery against each Guarantor
under this Guaranty is limited to the extent it is judicially determined with
respect to any Guarantor that entering into this Guaranty would violate Section
548 of the United States Bankruptcy Code or any comparable provisions of any
state law, in which case such Guarantor shall be liable under this Guaranty only
for amounts aggregating up to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provisions of any state law.
SECTION 3. Guarantor’s Obligations Unconditional. The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other person may
have against the Company or any other person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not each Guarantor or the Company shall have
any knowledge or notice thereof), including:
(a)    any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;
(b)    any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;
(c)    any failure, omission or delay on the part of the Company to conform or
comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to any Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;

2


Exhibit 1.3



--------------------------------------------------------------------------------



(d)    any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph (a)
above or any obligation or liability of the Company, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
(e)    any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;
(f)    any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Company, any
Guarantor or to any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
(g)    any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph (a)
above or any term hereof;
(h)    any merger or consolidation of the Company or any Guarantor into or with
any other corporation, or any sale, lease or transfer of any of the assets of
the Company or any Guarantor to any other person;
(i)    any change in the ownership of any shares of capital stock of the Company
or any change in the corporate relationship between the Company and any
Guarantor, or any termination of such relationship;
(j)    any release or discharge, by operation of law, of any Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty; or
(k)    any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.
SECTION 4. Full Recourse Obligations. The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.

3


Exhibit 1.3



--------------------------------------------------------------------------------



SECTION 5. Waiver. Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
such Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against such Guarantor, (c) presentment to or demand of payment from the
Company or the Guarantor with respect to any amount due under any Note Document
or protest for nonpayment or dishonor, (d) any right to the enforcement,
assertion or exercise by any of the Holders of any right, power, privilege or
remedy conferred in the Note Purchase Agreement or any other Note Document or
otherwise, (e) any requirement of diligence on the part of any of the Holders,
(f) any requirement to exhaust any remedies or to mitigate the damages resulting
from any default under any Note Document, (g) any notice of any sale, transfer
or other disposition by any of the Holders of any right, title to or interest in
the Note Purchase Agreement or in any other Note Document and (h) any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge, release or defense of a guarantor or surety or which might otherwise
limit recourse against such Guarantor.
SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity. Until one year
and one day after all Obligations have been indefeasibly paid in full, each
Guarantor agrees not to take any action pursuant to any rights which may have
arisen in connection with this Guaranty to be subrogated to any of the rights
(whether contractual, under the United States Bankruptcy Code, as amended,
including Section 509 thereof, under common law or otherwise) of any of the
Holders against the Company or against any collateral security or guaranty or
right of offset held by the Holders for the payment of the Obligations. Until
one year and one day after all Obligations have been indefeasibly paid in full,
each Guarantor agrees not to take any action pursuant to any contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Company which may have
arisen in connection with this Guaranty. So long as the Obligations remain, if
any amount shall be paid by or on behalf of the Company to any Guarantor on
account of any of the rights waived in this paragraph, such amount shall be held
by such Guarantor in trust, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
(duly endorsed by such Guarantor to the Holders, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Holders may determine. The provisions of this paragraph shall survive the term
of this Guaranty and the payment in full of the Obligations.
SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the sums due to any of the Holders
pursuant to the terms of the Note Purchase Agreement or any other Note Document
is rescinded or must otherwise be restored or returned by such Holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against the Company or any other
person of a case or proceeding under a

4


Exhibit 1.3



--------------------------------------------------------------------------------



bankruptcy or insolvency law, each Guarantor agrees that, for purposes of this
Guaranty and its obligations hereunder, the maturity of the principal amount of
the Notes and all other Obligations shall be deemed to have been accelerated
with the same effect as if any Holder had accelerated the same in accordance
with the terms of the Note Purchase Agreement or other applicable Note Document,
and such Guarantor shall forthwith pay such principal amount, Make-Whole Amount,
if any, Prepayment Premium, if any, LIBOR Breakage Amount, if any, and interest
thereon and any other amounts guaranteed hereunder without further notice or
demand.
SECTION 8. Term of Agreement. This Guaranty and all guaranties, covenants and
agreements of each Guarantor contained herein shall continue in full force and
effect and shall not be discharged until the earlier to occur of (i) such time
as all of the Obligations shall be paid and performed in full and all of the
agreements of such Guarantor hereunder shall be duly paid and performed in full
and (ii) such Guarantor is released by the Holders pursuant to Section 9.7 of
the Note Purchase Agreement.
SECTION 9. Representations and Warranties. Each Guarantor represents and
warrants to each Holder that:
(a)    such Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the requisite power
and authority to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged;
(b)    such Guarantor has the requisite power and authority and the legal right
to execute and deliver, and to perform its obligations under, this Guaranty, and
has taken all necessary action to authorize its execution, delivery and
performance of this Guaranty;
(c)    this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
(d)    the execution, delivery and performance of this Guaranty will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under any indenture, mortgage, deed of trust, loan, credit agreement, corporate
charter or by-laws, or any other agreement evidencing Indebtedness, (ii)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of such Guarantor under, any
other agreement or instrument to which such Guarantor is bound or by which such
Guarantor or any of its properties may be bound or affected, except as could not
reasonably be expected to have a Material Adverse Effect, (iii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to such Guarantor, except as could not reasonably be expected to have
a Material Adverse Effect, or (iv) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable

5


Exhibit 1.3



--------------------------------------------------------------------------------



to such Guarantor, except as could not reasonably be expected to have a Material
Adverse Effect;
(e)    no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty;
(f)    no litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or any of its properties or revenues
(i) with respect to this Guaranty or any of the transactions contemplated hereby
or (ii) which could reasonably be expected to have a Material Adverse Effect;
(g)    such Guarantor (after giving due consideration to any rights of
contribution) has received fair consideration and reasonably equivalent value
for the incurrence of its obligations hereunder or as contemplated hereby and
after giving effect to the transactions contemplated herein, (i) the fair value
of the assets of such Guarantor (both at fair valuation and at present fair
saleable value) exceeds its liabilities, (ii) such Guarantor is able to and
expects to be able to pay its debts as they mature, and (iii) such Guarantor has
capital sufficient to carry on its business as conducted and as proposed to be
conducted.
SECTION 10. Notices. All notices and communications provided for hereunder shall
be in writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent to the address specified in
the Note Purchase Agreement, or in each case at such other address as the
Company, any Holder or such Guarantor shall from time to time designate in
writing to the other parties. Any notice so addressed shall be deemed to be
given when actually received.
SECTION 11. Survival. All warranties, representations and covenants made by each
Guarantor herein or in any certificate or other instrument delivered by it or on
its behalf hereunder shall be considered to have been relied upon by the Holders
and shall survive the execution and delivery of this Guaranty, regardless of any
investigation made by any of the Holders. All statements in any such certificate
or other instrument shall constitute warranties and representations by such
Guarantor hereunder.
SECTION 12. Submission to Jurisdiction.
(a)    Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York state or federal court, over any suit, action or proceeding arising
out of or relating to this Guaranty, the Note Purchase Agreement or the Notes.
To the fullest extent permitted by applicable law, each Guarantor irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any

6


Exhibit 1.3



--------------------------------------------------------------------------------



such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
(b)    Each Guarantor consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 12(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 18 of the Note Purchase Agreement or
at such other address of which such holder shall then have been notified
pursuant to said Section. Each Guarantor agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
(c)    Nothing in this Section 12 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Guarantor
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    EACH GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS GUARANTY, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH.
SECTION 13. Miscellaneous. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Guarantor
hereby waives any provision of law that renders any provisions hereof prohibited
or unenforceable in any respect. The terms of this Guaranty shall be binding
upon, and inure to the benefit of, each Guarantor and the Holders and their
respective successors and assigns. No term or provision of this Guaranty may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by each Guarantor and the Required Holders. The section and
paragraph headings in this Guaranty are for convenience of reference only and
shall not modify, define, expand or limit any of the terms or provisions hereof,
and all references herein to numbered sections, unless otherwise indicated, are
to sections in this Guaranty. This Guaranty shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

7


Exhibit 1.3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.


[Guarantors]


By: ______________________________
Name:
Title:




  



8


Exhibit 1.3



--------------------------------------------------------------------------------



FORM OF JOINDER TO SUBSIDIARY GUARANTY


The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty dated as of
January 29, 2015 from the Guarantors named therein in favor of the Holders, as
defined therein, and agrees to be bound by all of the terms thereof and
represents and warrants to the Holders that:
(a)    the Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the requisite power
and authority to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged;
(b)    the Guarantor has the requisite power and authority and the legal right
to execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and to
perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;
(c)    the Subsidiary Guaranty constitutes a legal, valid and binding obligation
of the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
(d)    the execution, delivery and performance of this Joinder will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under any indenture, mortgage, deed of trust, loan, credit agreement, corporate
charter or by-laws, or any other agreement evidencing Indebtedness, (ii)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of such Guarantor under, any
other agreement or instrument to which such Guarantor is bound or by which such
Guarantor or any of its properties may be bound or affected, except as could not
reasonably be expected to have a Material Adverse Effect, (iii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to such Guarantor, except as could not reasonably be expected to have
a Material Adverse Effect, or (iv) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to such Guarantor,
except as could not reasonably be expected to have a Material Adverse Effect;
(e)    no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Joinder;
(f)    except as disclosed in writing to the Holders, no litigation,
investigation or proceeding of or before any arbitrator or governmental
authority is pending or, to the

9


Exhibit 1.3



--------------------------------------------------------------------------------



knowledge of the Guarantor, threatened by or against the Guarantor or any of its
properties or revenues (i) with respect to this Joinder, the Subsidiary Guaranty
or any of the transactions contemplated hereby or (ii) that could reasonably be
expected to have a Material Adverse Effect;
(g)    such Guarantor (after giving due consideration to any rights of
contribution) has received fair consideration and reasonably equivalent value
for the incurrence of its obligations hereunder or as contemplated hereby and
after giving effect to the transactions contemplated herein, (i) the fair value
of the assets of such Guarantor (both at fair valuation and at present fair
saleable value) exceeds its liabilities, (ii) such Guarantor is able to and
expects to be able to pay its debts as they mature, and (iii) such Guarantor has
capital sufficient to carry on its business as conducted and as proposed to be
conducted.
Capitalized Terms used but not defined herein have the meanings ascribed in the
Subsidiary Guaranty.
IN WITNESS WHEREOF, the undersigned has caused this Joinder to Subsidiary
Guaranty to be duly executed as of __________, ____.


[Name of Guarantor]


By: ____________________________
Name:
Title:





10


Exhibit 1.3



--------------------------------------------------------------------------------




EXHIBIT 4.4(a)
FORM OF OPINION OF COUNSEL
FOR THE COMPANY
The opinion of Randy D. Sims, Chief Legal Officer for the Company, and Lynn R.
Marasco, Assistant General Counsel for the Company, shall be to the effect that:
1.    Each of the Company and each Subsidiary Guarantor is a corporation duly
organized and validly existing in good standing under the laws of its
jurisdiction of incorporation, and each has all requisite corporate power and
authority to carry on the business now being conducted by it, to own its
property and, in the case of the Company, to enter into and perform the
Agreement and to issue and sell the Notes and, in the case of each Subsidiary
Guarantor, to enter into and perform the Subsidiary Guaranty.
2.    The Agreement, the Notes and the Subsidiary Guaranty have been duly
authorized by proper corporate action on the part of the Company and each
Subsidiary Guarantor to the extent a party thereto, have been duly executed and
delivered by an authorized officer thereof, and constitute the legal, valid and
binding agreements of the Company and each Subsidiary Guarantor to the extent a
party thereto, enforceable in accordance with their terms, except to the extent
that enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application relating to or
affecting the enforcement of the rights of creditors or by equitable principles,
regardless of whether enforcement is sought in a proceeding in equity or at law.
3.    The offering, sale and delivery of the Notes and the delivery of the
Subsidiary Guaranty do not require the registration of the Notes under the
Securities Act of 1933, as amended, nor the qualification of an indenture under
the Trust Indenture Act of 1939, as amended.
4.    No authorization, approval or consent of any governmental or regulatory
body is necessary or required in connection with the execution and delivery by
the Company of the Agreement, the execution and delivery by the Subsidiary
Guarantors of the Subsidiary Guaranty, the offering, issuance and sale by the
Company of the Notes or the issuance of the Subsidiary Guaranty by the
Subsidiary Guarantors, and no designation, filing, declaration, registration
and/or qualification with any governmental authority is required in connection
with the offer, issuance and sale of the Notes by the Company or the issuance of
the Subsidiary Guaranty by the Subsidiary Guarantors.
5.    The issuance and sale of the Notes by the Company and compliance with the
terms and provisions of the Notes and the Agreement by the Company and
compliance with the terms and provisions of the Subsidiary Guaranty by each of
the Subsidiary Guarantors will not conflict with, or result in any breach or
violation of any of the provisions of, or constitute a default under, or result
in the creation or imposition of any Lien upon the property of the Company or
any Subsidiary pursuant to the provisions of (i) the Certificate of
Incorporation (or other charter document) or By-Laws of the Company or any
Subsidiary or any loan agreement under which the Company or any Subsidiary is
bound, or other agreement or instrument known to such counsel under which the
Company or any Subsidiary is a party or by which any of them or their property
is bound or may





Exhibit 4.4(a)



--------------------------------------------------------------------------------



be affected or (ii) any law (including usury laws) or regulation, order, writ,
injunction or decree of any court or governmental authority applicable to the
Company or any Subsidiary.
6.    There are no actions, suits or proceedings pending, or to such counsel’s
knowledge, threatened against, or affecting the Company or any Subsidiary, at
law or in equity or before or by any Federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which are likely to result, either individually or in the
aggregate, in a Material Adverse Effect.
7.    Neither the Company nor any Subsidiary is: (i) a “public utility company”
or a “holding company,” or an “affiliate” or a “subsidiary company” of a
“holding company,” or an “affiliate” of such a “subsidiary company,” as such
terms are defined in the Public Utility Holding Company Act of 2005, as amended,
or (ii) a “public utility” as defined in the Federal Power Act, as amended, or
(iii) an “investment company” or an “affiliated person” thereof, as such terms
are defined in the Investment Company Act of 1940, as amended.
8.    The issuance of the Notes and the use of the proceeds of the sale of the
Notes to repay Indebtedness of the Company to banks do not violate or conflict
with Regulation T, U or X of the Board of Governors of the Federal Reserve
System (12 C.F.R., Chapter II).
The opinion of Randy D. Sims and Lynn R. Marasco shall cover such other matters
relating to the sale of the Notes as the Purchasers may reasonably request. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and officers of
the Company and with respect to matters governed by the laws of any jurisdiction
other than the United States of America and the States of Delaware and Missouri,
such counsel may rely upon the opinions of counsel deemed (and stated in their
opinion to be deemed) by them to be competent and reliable.







Exhibit 4.4(a)



--------------------------------------------------------------------------------






EXHIBIT 4.4(b)
FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
The opinion of Foley & Lardner LLP, special counsel to the Purchasers, shall be
to the effect that:
1.    The Company is a corporation organized and validly existing in good
standing under the laws of the State of Delaware, with requisite corporate power
and authority to enter into the Agreement and to issue and sell the Notes.
2.    The Agreement and the Notes have been duly authorized by proper corporate
action on the part of the Company, have been duly executed and delivered by an
authorized officer of the Company, and constitute the legal, valid and binding
agreements of the Company, enforceable in accordance with their terms, except to
the extent that enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
relating to or affecting the enforcement of the rights of creditors or by
equitable principles, regardless of whether enforcement is sought in a
proceeding in equity or at law.
3.    The Subsidiary Guaranty constitutes the legal, valid and binding
obligation of each Subsidiary Guarantor, enforceable in accordance with its
terms, except to the extent the enforcement thereof may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws of general application relating to or affecting the enforcement of
the rights of creditors or by equitable principles, regardless of whether
enforcement is sought in a proceeding in equity or at law.
4.    Based upon the representations set forth in the Agreement, the offering,
sale and delivery of the Notes and the execution and delivery of the Subsidiary
Guaranty do not require the registration of the Notes or the Subsidiary Guaranty
under the Securities Act of 1933, as amended, nor the qualification of an
indenture under the Trust Indenture Act of 1939, as amended.
5.    The issuance and sale of the Notes and compliance with the terms and
provisions of the Notes and the Agreement do not conflict with or result in any
breach of any of the provisions of the Certificate of Incorporation or By-Laws
of the Company.
6.    No approval, consent or withholding of objection on the part of, or
filing, registration or qualification with, any governmental body, Federal or
state, is necessary in connection with the execution and delivery of the
Agreement or the Notes.
Foley & Lardner LLP may rely, as to the due authorization, execution and
delivery by each Subsidiary Guarantor of the Subsidiary Guaranty, upon the
opinion of Randy D. Sims, Chief Legal Officer for the Company, and Lynn R.
Marasco, Assistant General Counsel for the Company. Foley & Lardner LLP shall
state that such opinion is satisfactory in form and scope to it, and that, in
its opinion, the Purchasers and it are justified in relying thereon and shall
cover such other matters





Exhibit 4.4(b)



--------------------------------------------------------------------------------



relating to the sale of the Notes as the Purchasers may reasonably request. The
opinion shall state that subsequent transferees and assignees of the Notes may
rely thereon. The opinion also shall cover such other matters relating to the
sale of the Notes as the Purchasers may reasonably request.









Exhibit 4.4(b)

